Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 1 of 81




                   EXHIBIT A
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 2 of 81




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



In re EPIPEN (EPINEPHRINE                    CASE No. 2:17-md-2785
   INJECTION, USP) MARKETING,                CASE No. 2:17-cv-2452
   SALES PRACTICES AND
   ANTITRUST LITIGATION
_________________________________

SANOFI-AVENTIS US, LLC,

     Plaintiff,
v.

MYLAN INC.; and
MYLAN SPECIALTY, L.P.,

     Defendants.




                    EXPERT REPORT OF DR. ROBERT P. NAVARRO

                   CONTAINS HIGHLY CONFIDENTIAL INFORMATION
       Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 3 of 81




                                                 TABLE OF CONTENTS

                                                                                                                                        Page

I.        INTRODUCTION ...............................................................................................................1

          A.        Credentials and Qualifications .................................................................................1

          B.        Allegations ...............................................................................................................2

          C.        Assignment ..............................................................................................................2

          D.        Summary of Opinions ..............................................................................................2

II.       OVERVIEW OF PRESCRIPTION DRUG BENEFIT MANAGEMENT .........................4

          A.        Overview of Managed Care .....................................................................................4

          B.        Overview of Pharmacy Benefit Managers and Health Plans ...................................5

III.      HEALTH PLANS AND PBMS EMPLOY SEVERAL STRATEGIES TO
          MANAGE CUSTOMER COSTS ........................................................................................7

IV.       HEALTH PLANS AND PBMS OFFER SEVERAL DIFFERENT INSURANCE
          BENEFIT DESIGNS TO MEET CUSTOMER NEEDS ..................................................10

          A.        Health Plans and PBMs Use Benefit Design Options To Achieve Customer
                    Cost Management and Benefit Needs ....................................................................10

          B.        Health Plans Offer Fully Insured and Self-Funded Insurance Contracts ...............11

V.        PBMs and Health Plans Manage Drug Formularies to Control Drug Costs......................12

          A.        Formularies are Important Pharmacy Benefit Management Tools to Control
                    Drug Costs for Purchasers and Insured Consumers ...............................................12

          B.        PBMs and Health Plans Develop Several Standard Formularies and Custom
                    Formularies to Satisfy Customer Cost and Benefit Needs.....................................14

          C.        Health Plans and PBMs Undertake Comprehensive and Rigorous Scientific
                    Analyses When Evaluating Drugs for Inclusion on Formularies ..........................18

          D.        PBMs and Health Plans Make Clinical and Financial Determinations When
                    Deciding Whether to Add A New Drug to The Formulary ...................................20

VI.       PBMS NEGOTIATIATE PRICE CONCESSIONS FROM MANUFACTURERS
          TO REDUCE DRUG COSTS ...........................................................................................21


                                                                      i
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 4 of 81


                                                  CONTAINS HIGHLY CONFIDENTIAL INFORMATION


         A.         The Published List Price (WAC) is not a Retail Price Paid by Insured
                    Consumers..............................................................................................................21

         B.         Rebates Reduce the Net Prescription Costs and Overall Pharmacy Program
                    Costs to Payors and Insured Consumers ................................................................22

         C.         Rebate Negotiations to Achieve the Lowest Net Prescription Cost are a
                    Critical Component of Formulary Coverage Decisions.........................................25

         D.         PBMs Rebate Agreements with Manufacturers and Bid Grids .............................28

VII.     PBMS HAVE THE POWER TO EXTRACT MANUFACTURER REBATES
         AND IMPACT MANUFACTURER MARKET SHARE AND SALES ..........................35

VIII.    GENERIC DRUGS PLAY AN IMPORTANT ROLE IN COST MANAGEMENT
         ............................................................................................................................................39

IX.      SPECIFIC RESPONSES TO SANOFI’S ALLEGATIONS AND PROFESSOR
         SCOTT MORTON’S EXPERT REPORT.........................................................................40

         A.         Mylan Followed Common Business Practices Employed By Sanofi And
                    Other Manufacturers ..............................................................................................40

         B.         PBMs Made Independent Coverage Determinations and Could Have
                    Moved Against EpiPen In Favor Of Auvi-Q .........................................................45

         C.         Professor Scott Morton Fails To Consider Potential Impact of Generic EAI
                    Device on Auvi-Q Share ........................................................................................50




                                                                        ii
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 5 of 81


                         CONTAINS HIGHLY CONFIDENTIAL INFORMATION


I.    INTRODUCTION

      A. Credentials and Qualifications

      1.   I am a Clinical Professor and a full-time professional and graduate faculty
           member in the Department of Pharmaceutical Outcomes & Policy at the
           University of Florida College of Pharmacy in Gainesville, FL. In addition, I
           am President of Navarro Pharma, LLC, a managed care pharmacy consultancy
           serving the managed care and pharmaceutical industries and legal profession.

      2.   I earned my BS in Biology from St. John’s University and my BS in Pharmacy
           and Doctor of Pharmacy degree at the College of Pharmacy at the University
           of Minnesota.

      3.   For over 35 years, I have developed, managed, and consulted on managed
           prescription drug programs for healthcare organizations and pharmaceutical
           manufacturers. Through my positions as Pharmacy Director at
           UnitedHealthcare (now the largest insurer in the United States) and Physicians
           Health Plan of Minnesota (now named Medica Health Plan), Associate Vice
           President of Provider Services at Health Net of California, and Vice President
           of Pharmacy and Therapeutics at Express Scripts, Inc. (now one of the largest
           pharmacy benefit managers (“PBMs”) in the United States), I have developed
           and managed prescription drug benefits, interacted with pharmaceutical
           manufacturers, evaluated scientific data and marketing material for
           pharmaceuticals, served on Pharmacy & Therapeutics Committees, and
           managed drug formularies. Through Navarro Pharma, LLC, I have provided
           consulting services to pharmaceutical manufacturers for over 20 years relating
           to drug pricing, contracting, value assessment, and marketing strategies. I have
           been engaged as an expert witness relating to managed care and prescription
           drugs in over 22 legal cases.

      4.   I have authored or co-authored dozens of peer-reviewed publications, book
           chapters, and textbooks regarding managed care pharmacy benefit programs,
           contracts, drug access and reimbursement, patent issues, and other areas. These
           publications have appeared in journals including the Journal of Managed Care
           and Specialty Pharmacy, the American Journal of Managed Care, and
           Managed Care Interface. I am also a co-founder of the Academy of Managed
           Care Pharmacy, a professional association whose mission is to increase patient
           access to affordable medicines and improve health outcomes via evidence- and
           value-based strategies. I served as the Academy’s first President and have also
           served as the Assistant Editor for its peer-reviewed journal, the Journal of
           Managed Care and Specialty Pharmacy.

      5.   My curriculum vitae, which also lists the proceedings in which I have testified
           as an expert or have presented an expert declaration in the last four years, is
           included as Appendix A.

                                         1
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 6 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


               B. Allegations

               6.     The Sanofi Complaint in this matter alleges that “Mylan engaged in illegal
                      conduct”1 that harmed Sanofi and U.S. consumers through various activities,
                      including “unprecedented rebates to commercial insurance companies,
                      pharmaceutical [sic] benefit managers and state-based Medicaid agencies
                      (collectively “third-party payors”) conditioned exclusively [sic] on Auvi-Q not
                      being an EAI drug device that those payors would reimburse for use by U.S.
                      consumers.”2

               C. Assignment

               7.     I have been asked by counsel for Mylan to provide an overview of the
                      prescription drug benefit system in the United States, with a focus on the role
                      that PBMs, health plans, and drug manufacturers play in determining
                      pricing/coverage for prescription drugs. I have also been asked to evaluate
                      whether the conduct at issue in the Sanofi case is consistent with common
                      practices in the industry.

               8.     In forming my opinions, I have relied on my own research and experience,
                      relevant literature, documents, data made available to me through the
                      discovery process, and publicly available information. A list of the materials I
                      considered in forming my opinions is contained in Appendix B.

               9.     I am being compensated at a rate of $700 per hour for time spent on this matter.
                      My compensation is neither contingent upon the outcome of this action nor the
                      opinions I express. All opinions expressed in this report are my own.

               D. Summary of Opinions

               10.    Based upon my analysis of the facts in this case and my experience, I offer the
                      following opinions relevant to Sanofi’s allegations:

                     a. PBMs and health plans use various benefit designs and formulary controls
                        to lower pharmacy program costs for their customers. They seek out rebate
                        offers from manufacturers that align with their benefit designs and formulary
                        control goals, including rebates conditioned on a brand drugs’ preferred or
                        exclusive placement on formulary.

                     b. PBMs and health plans consider numerous factors and make independent
                        drug coverage decisions for their customers that vary from plan to plan based
                        on specific plan membership needs.



1
    Sanofi-Aventis U.S. LLC v. Mylan Inc. and Mylan Specialty. L.P. Compl., filed April 24, 2017, ¶1
2
    Id. ¶6.
                                                        2
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 7 of 81


                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


        c. PBMs and health plans have the power to drive lower rebates and make their
           own decisions to lower costs, including requesting specific rebate levels
           from manufacturers, or rejecting rebate offers.

        d. PBMs and health plans have the power to drive market share away from
           market leaders to clinically equivalent products.

        e. PBMs and health plans identify opportunities to negotiate higher rebates
           from drug manufacturers and offer preferred or exclusive formulary status in
           exchange for those rebates.

        f. The launch of a competitive product provides PBMs and health plans the
           opportunity and leverage to negotiate higher rebates for existing products.

        g. Health plans and custom clients typically do not select their benefit design,
           formulary, or level of formulary control, based upon EAI drug formulary
           coverage.

        h. PBMs and health plans compare comparable clinical products on the basis
           of unit net price, or net price per prescription.

        i. Mylan’s contracting and rebating activity was not “unprecedented,” as
           Sanofi alleges, but in fact was consistent with traditional and common
           contracting and rebating practices for over three decades. It has been
           common practice for manufacturers of new products, existing products, and
           market leading products to offer higher rebates in exchange for preferred
           formulary placements (such as being one of several products in a therapeutic
           class on the preferred formulary tier, the only product on the preferred
           formulary tier, or the only product on formulary).

        j. Sanofi’s own rebate offers and agreements, including on both EAI products
           and insulin products, are evidence of these common contracting practices.

        k. PBMs and health plans would expect that Mylan would increase rebates in
           response to market competition, which would provide PBMs the opportunity
           to negotiate larger rebates.

        l. For the EAI class, PBMs and health plans solicited rebate offers from Mylan
           for various coverage options, and Mylan gave the PBMs and health plans
           rebate contract choices. PBMs and health plans were able to make various
           coverage choices depending on the needs and demands of their clients.
           Clients could also create customized formularies.

        m. Sanofi’s claim that PBMs would never choose to sacrifice a rebate offered
           by Mylan on a large market share in favor of a comparable Sanofi rebate on
           a smaller market share is incorrect. PBMs have ability to move market share
           from an established product with a large market share to a new entrant
           through utilization management (if it makes sense to do so from a clinical
                                        3
    Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 8 of 81


                                    CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      and cost perspective), and the testimony and evidence I reviewed shows they
                      either did or could have done so here. PBMs have demonstrated their ability
                      to prefer a drug other than the market leader, and transfer the market share
                      away from the incumbent.

                   n. Professor Scott Morton’s assumption that the launch of an AB-rated generic
                      to the EpiPen® Auto-Injector (“EpiPen”) would have no effect on Auvi-Q®
                      (“Auvi-Q”) sales is wrong. The availability of a lower-cost generic EAI
                      would be expected to take market share from all branded EAI devices,
                      including Auvi-Q.

     II.     OVERVIEW OF PRESCRIPTION DRUG BENEFIT MANAGEMENT

             A. Overview of Managed Care

             11.    The Health Maintenance Organization (HMO) Act of 1973 caused the
                    development and expansion of managed health care delivery insurance
                    companies. Since then, all health insurance programs have included similar
                    managed care principles and strategies to manage the cost and use of covered
                    benefits and services to achieve desired patient care and economic outcomes.
                    Pharmacy Benefit Managers (“PBMs”), and state and federal government
                    health insurance agencies offer “managed” medical and pharmacy insurance
                    benefits through various insurance products, for individuals, private
                    commercial employer groups, private and government health and welfare
                    benefit trusts, state Medicaid programs, federal Medicare, and state and federal
                    Health Insurance Marketplace medical programs.3,4

             12.     “Managed care” describes subscription medical and/or pharmacy benefit
                    insurance programs with financial and structural similarities, including
                    insurance contracts with explicitly defined covered and excluded benefits,
                    defined costs (e.g., monthly premium, and cost share when covered benefits
                    are utilized), financial risk-sharing among all participants, coordinated care
                    and centralized claims processing, health promotion and wellness programs,
                    and preventative healthy life-style programs. The cost and utilization of all
                    drugs, devices, procedures, and diagnostics are managed or controlled to meet
                    the specific cost and benefit coverage objectives of purchasers and their
                    insured consumers. As a result of highly customized and evolving insurance
                    program benefits, the costs to purchasers and insured individuals are highly
                    variable and change over time to meet customer objectives. All individuals and
                    corporate entities involved in managed care insurance programs (which


3
  For an overview of managed care, see Fox PD, Kongstvedt R., Introduction to Health Insurance and Managed
       Care. Kongstvedt PR (Ed); Essentials of Managed Health Care. 2013, Sudbury, MA. Jones & Bartlett
       Learning. Part I.
4
  For an overview of managed prescription drug benefits, see Navarro RP, Stern CS, Hailey R. Prescription Drug
       Benefits in Managed Care. Kongstvedt PR (Ed). Essentials of Managed Health Care. 2013, Sudbury, MA.
       Jones & Bartlett Learning. Chapter 11, pages 257-279.
                                                      4
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 9 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                     include private commercial groups, Medicaid, the Health Insurance
                     Marketplace, and Medicare) contract to follow insurance benefit and cost
                     control policies. Figure 1, below, provides an example of how the business and
                     financial relationships and flow of money between the various entities often
                     work for pharmacy benefits.

           Figure 1: Full-Risk Commercial Managed Care Relationships and Flow of Money




               Source: Robert Navarro, 2019

           B. Overview of Pharmacy Benefit Managers and Health Plans

               13.   PBMs are companies that develop and manage prescription drug benefits for
                     insured consumers enrolled in commercial healthplans, self-funded employers,
                     health & welfare benefit plans, government employee insurance, Medicare,
                     and Medicaid programs.5,6,7 Full-service PBMs began with Diversified
                     Pharmaceutical Services (DPS), a PBM born out of United Health Care in
                     1987. DPS was purchased by the PBM Express Scripts, Inc. (ESI) in 1999. At

5
    What is a PBM? PCMA website, available at https://www.pcmanet.org/our-industry/.
6
    See Navarro, Robert P., et al., “Pharmacy Benefit Management Companies,” Navarro, Robert P. (ed.),
         Managed Care Pharmacy Practice, 2nd Edition, Sudbury, MA, Jones and Bartlett Publishers, 2009,
         Chapter 4.
7
    Anderson BN, Cosway R. Effective Contracting with Pharmacy Benefit Managers, Health Watch. February
        2010, pages 22-27, available at http://www.milliman.com/uploadedFiles/insight/health-
        published/effective-contracting-with-pharmacy.pdf.
                                                       5
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 10 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      that time, two other companies, PCS and Medco Containment, offered limited
                      pharmacy cost management services. PCS evolved into CVS Caremark (now
                      the PBM of CVS Health), and Medco was purchased by ESI in 2012. Today,
                      ESI and CVS Caremark are the two largest PBMs, with a combined
                      membership of over 170 million members, about one-half of the U.S.
                      population.8,9 Unless otherwise stated, I use the term health plan to refer not
                      only to commercial healthplans, self-funded employers, and union and
                      government sponsored programs, but also to commercial insurance carriers
                      with whom health plans often contract for insurance or administrative services.

                14.   PBMs control formulary access for about 90% of the U.S. population, and the
                      three largest PBMs, CVS Caremark, ESI, and OptumRx provide more than
                      80% of the market with pharmacy benefits.10,11 PBMs control the drug access
                      from an insurance coverage perspective to millions of insured consumers (also
                      called “members” or “lives”) and this power enables PBMs to extract price
                      concessions (rebates and discounts) from pharmaceutical manufacturers that
                      reduce the cost of prescription drug benefits for PBM purchasers and insured
                      consumers. In 2018, the PBM CVS Caremark estimated that it negotiated $15
                      billion in rebates and passed 98% back to customers to reduce prescription
                      drug benefit costs.12 Rebate pass-through guarantees, whether a guaranteed
                      percent or a guaranteed dollar amount, are a common PBM performance
                      guarantee in purchaser contracts.13

                15.   PBMs design highly customized prescription drug insurance programs to meet
                      specific cost and benefit richness objectives for each customer. As a result,
                      there is similarity in the type of management tools employed, but the tools are
                      applied differently to meet unique customer objectives. This results in high
                      variability of costs for corporate purchasers and insured consumers that change
                      over time within and among programs.


8
    Out Opportunity to Be Better Together, ESI website, August 2, 2018, available at http://lab.express-
         scripts.com/lab/insights/drug-options/our-opportunity-to-be-better-together.
9
    CVS Health 2017 Corporate Social Responsibility Report, page 3, available at
        https://cvshealth.com/sites/default/files/2017-csr-full-report.pdf.
10
     Visante, Inc., “Pharmacy Benefit Managers (PBMs): Generating Savings for purchasers and Consumers,”
         February 2016, page 3, https://www.pcmanet.org/wp-content/uploads/2016/08/visante-pbm-savings-feb-
         2016.pdf220.
11
     State of Competition in the Pharmacy Benefits Managers and Pharmacy Marketplace. Subcommittee on
          Regulatory Reform, Commercial and Antitrust Law, November 17, 2015, 114 Congress House Hearing,
          available at https://www.govinfo.gov/content/pkg/CHRG-114hhrg97631/html/CHRG-114hhrg97631.htm.
12
     New Disclosures Show CVS and Express Scripts Can Survive in a World Without Rebates. Are Plan Sponsors
        Now the Real Barrier to Disruption? Drug Channels website, August 14, 2018, available at
        https://www.drugchannels.net/2018/08/new-disclosures-show-cvs-and-express.html.
13
     Staying competitive in pharmacy benefits manager selection process. Milliman White Paper, September 2016,
         page 2, available at http://www.milliman.com/uploadedFiles/insight/2016/PBM-RFP.pdf.
                                                          6
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 11 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                16.   PBMs provide full-service and complete prescription drug benefit programs
                      for commercial employer groups, health & welfare trusts, and unions, as well
                      as Medicaid, and Medicare programs. PBMs also sell specific prescription
                      drug benefit management components to health plans that have internal
                      pharmacy departments that develop and manage their own prescription drug
                      benefit programs. Such health plans contract with PBMs for specific services,
                      such as custom pharmacy network development and management, pharmacy
                      point-of-service (POS) claims adjudication and reporting, clinical pharmacy
                      services, and pharmaceutical manufacturer contracting. As a result, PBMs
                      often develop several standard formularies, which may have or be
                      implemented with varying levels of controls, and also allow health plans and
                      large employers to customize their specific drug formulary coverage and
                      exclusions.14,15,16

III.       HEALTH PLANS AND PBMS EMPLOY SEVERAL STRATEGIES TO
           MANAGE CUSTOMER COSTS

                17.   PBMs vigorously compete to win and maintain prescription drug benefit
                      contracts with commercial health plans, self-funded employer groups and
                      unions, and government payors. Private and public payors select a PBM on
                      many factors, including program cost, formulary coverage, member
                      satisfaction, benefit richness, pharmacy provider network, and other clinical
                      and service considerations. However, benefit costs are often of paramount
                      importance to purchasers. PBMs reduce overall program costs by focusing on
                      reducing the cost of each prescription. The major PBMs publish performance
                      reports (see ¶19) emphasizing success in reducing overall pharmacy program
                      costs, but also in two specific cost trend components: 1) cost per prescription,
                      and, 2) prescription utilization rate. Total drug costs are a product of the cost
                      of each prescription and the number of prescriptions reimbursed. PBMs seek
                      to control those prescription costs and also to ensure clinically appropriate and
                      cost effective utilization of prescription drugs.

                18.   The ESI 2018 Drug Trend Report states that the PBM “saved clients $45
                      billion in 2018 [and] delivered a 25-year record low drug trend [meaning
                      annual increase in drug spending] of just 0.4% across employer-sponsored
                      plans . . . .”17 The Prime Therapeutics Focus on Trend Commercial, Sprin 2018
                      report reports a -3.4% unit cost trend and a 3.2% utilization rate, for a total




14
     Joseph Anderson (CVS) Deposition at 212-215.
15
     Jason Hall (Prime Therapeutics) Deposition at 102-104.
16
     Adam Kautzner (ESI) Deposition at 130, 161, 176-179.
17
     2018 Drug Trend Report, page 2, ESI website, available at http://lab.express-scripts.com/lab/drug-trend-
         report/2018-drug-trend-report.
                                                          7
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 12 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      cost trend of -0.2%, and more than $1.6 billion in savings for customers.18 CVS
                      Health reported a 0.2% drug price growth trend in 2017, when the consumer
                      price index for medical care services increased 2.4%.19

                19.   Customers of health plans and PBMs are cost-sensitive and thus health plans
                      and PBMs are driven to contain customer and insured consumer costs. It is
                      well-recognized in the industry that selecting the right PBM can lead to
                      considerable cost savings.20

                20.   To keep costs down, PBMs and health plans use a variety of cost and utilization
                      management tools, deploying them to customize benefit designs, including the
                      following:21,22

                             a.       Prescription drug benefit design development. Customers
                                      select the specific insurance product (e.g., HMO, PPO, POS), and
                                      how benefit features will be applied, including the deductible
                                      amount, formulary drug deviations, formulary tier cost share type
                                      and amount (e.g., fixed dollar copayment and/or percent
                                      coinsurance), rebate pass-through payment method, out-of-
                                      pocket maximum amounts. Benefit designs are discussed in
                                      detail below in Section IV.

                             b.       Drug formularies, Preferred Drug Lists, and Drug Exclusion
                                      Lists. PBMs and health plans develop formularies that list drugs
                                      eligible for reimbursement or excluded from coverage for the
                                      insured consumers of each purchaser. Drugs may be covered with
                                      others, preferred, excluded, or have exclusive coverage
                                      depending upon customer coverage and cost management
                                      desires. PBMs and health plans develop standard formularies,
                                      which may have or be implemented with varying levels of



18
     Prime Therapeutics Focus on Trend Commercial Spring 2018, available at
         https://www.primetherapeutics.com/content/dam/corporate/Documents/Newsroom/Pressreleases/2018/doc
         ument-commercial-trend-spring-2018.pdf.
19
     Annual growth rate of consumer price index for medical care services in U.S. urban areas from 2007 to 2018.
        The Statista Portal website, available at https://www.statista.com/statistics/498802/cpi-prices-us-medical-
        care-services-annual-growth-rate-urban/.
20
     Staying Competitive in the pharmacy benefit manager selection process. September 7, 2016, Milliman website,
         available at http://www.milliman.com/insight/2016/Staying-competitive-in-the-pharmacy-benefits-
         manager-selection-process/.
21
     Wallack SS, Weinberg, DB, and Thomas CP. Health Plans’ Strategies to Control Prescription Drug Spending.
         Health Affairs, available at https://www.healthaffairs.org/doi/full/10.1377/hlthaff.23.6.141.
22
     Navarro RP, Hailey R. Chapter 2, Overview of Prescription Drug Benefits in Managed Care, and, Chapter 4,
        Pharmacy Benefit Management Companies, In Navarro, Robert P. (ed.), Managed Care Pharmacy
        Practice, 2nd Edition, Sudbury, MA, Jones and Bartlett Publishers, 2009.
                                                          8
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 13 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                                     control, and also permit customization. Formularies are discussed
                                     in detail below in Section V.

                             c.      Pharmaceutical manufacturer rebate contracting. PBMs and
                                     health plans control the drug use of and access to millions of
                                     insured consumers. As a result, they are able to leverage their
                                     covered lives and negotiate price concessions (e.g., discounts and
                                     rebates) from pharmaceutical manufacturers in exchange for
                                     preferred formulary access for contracted drugs. Approximately
                                     90% of negotiated rebate value is returned to purchasers and
                                     insured consumers as lower pharmacy program costs and lower
                                     consumer cost share. It is estimated that in 2016, PBMs passed
                                     back $31 billion to commercial customers.23 Rebates are
                                     discussed in detail below in Section VI.

                             d.      Generic drug incentives. Promotion of generic drugs is a
                                     significant cost-management tool used by PBMs and health
                                     plans. Benefits and formularies include financial incentives for
                                     prescribers and consumers to use generic drugs when clinically
                                     appropriate. See Section VIII.

                             e.      Pharmacy provider network development and contracting.
                                     PBMs design a community, mail, and specialty pharmacy
                                     distribution network to meet specific customer geographic,
                                     service, and cost objectives. Pharmacy providers are required to
                                     dispense drugs according to customer-specific formularies.

                             f.      Pharmacy point-of-service claims adjudication. PBMs
                                     develop claims adjudications systems using NCPDP24 data
                                     standards that interact with contracted pharmacy practice
                                     management systems. Pharmacists must adjudicate claims in
                                     real-time using the point-of-service (POS) computer system. The
                                     POS system automatically informs pharmacists of specific
                                     patient cost share to be paid, if any, and enforces the customer-
                                     specific drug formulary.

                             g.      Member engagement services. PBMs and health plans provide
                                     many member-focused services including member fulfillment
                                     (i.e., enrollment, I.D. card and benefit information), customer
                                     service phone lines, health lifestyle education, quality assurance




23
     Roehrig C. Rebates, Coupons, PBMs, and the Cost of the Prescription Drug Benefit. Health Affairs Blog.
        2018, April 16, 2018, available at https://www.healthaffairs.org/do/10.1377/hblog20180424.17957/full/.
24
     National Council on Prescription Drug Programs website, available at https://ncpdp.org/home.
                                                         9
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 14 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                                     programs (e.g., new member fulfillment, quality assurance,
                                     member help phone line, benefit information distribution).25

                             h.      Clinical pharmacy and adherence program management.
                                     PBMs and health plans provide member disease management
                                     programs, Medication Therapy Management, adherence
                                     enhancement, disease education, healthy lifestyle counseling,
                                     and other disease-specific programs.26

IV.        HEALTH PLANS AND PBMS OFFER SEVERAL DIFFERENT INSURANCE
           BENEFIT DESIGNS TO MEET CUSTOMER NEEDS

           A. Health Plans and PBMs Use Benefit Design Options to Achieve Customer
              Cost Management and Benefit Needs.

               21.    As described above, health care insurance is a highly competitive business.
                      Health plans and PBMs compete on benefit design offerings and cost to meet
                      the business, patient care, and financial objectives of purchasers.

               22.    Purchasers of health insurance, such as employers, unions, or government
                      payors, make health insurance purchase decisions based upon program costs
                      and the comprehensiveness of benefits to satisfy the medical needs and
                      expectations of their insureds. Health plans and PBMs compete to win the
                      business of purchasers by developing innovative and customized insurance
                      benefit programs that meet the cost, benefit richness, and service needs of
                      customers. Meeting corporate purchaser and consumer costs and program
                      satisfaction have been, and remain, primary PBM performance criteria.27

               23.    PBMs and health plans often recommend pharmacy benefit plans to their
                      clients based upon their expressed cost and benefit richness goals. This process
                      of benefit and cost customization concludes with the purchaser approving the
                      benefit coverage and cost elements of the contract. The benefits and cost vary
                      widely among the various insurance products available to corporate
                      purchasers, including health maintenance organizations (HMOs), preferred
                      provider organizations (PPOs), and point-of-service (POS) plans. Ultimately,




25
     OptumRx Pharmacy Care Services, Optum website, available at
         https://www.optum.com/solutions/optumrx.html.
26
     PBMs Provide Clinical Value to Patients, Doctors and Other Healthcare Providers. PCMA website, available
        at https://www.pcmanet.org/wp-content/uploads/2017/04/PBMs-Provide-Clinical-Value-to-Patients-
        Doctors-and-Other-Healthcare-Providers_whitepaper_final.pdf.
27
     Express Scripts, Inc., webpage, September 19, 2018, pages 2-6, available at
         https://expressscriptsholdingco.gcs-web.com/news-releases/news-release-details/express-scripts-earns-
         highest-overall-customer-satisfaction.
                                                        10
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 15 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                       the purchaser decides what covered program benefits, covered drugs, and
                       patient programs will be purchased on behalf of insured individuals.28

                24.    Typically, covered and excluded benefits are explicitly defined by a contract
                       between the purchaser and the health plans, PBMs, or health care providers or
                       venders that provide the purchased medical and/or prescription drug benefits
                       to insured consumers. “Benefit Design” is a general term for a description of
                       the covered and excluded benefits, benefit access rules, and costs to be paid
                       for insurance coverage.

           B. Health Plans Offer Fully Insured and Self-Funded Insurance Contracts.

                25.    Health plans provide comprehensive health insurance benefits to employer
                       group purchasers under two basic financial risk arrangements.

                      a. Fully Insured (Full Risk) insurance contracts exist when a small employer
                         (without financial reserves to quality for self-insured status) purchases health
                         insurance on behalf of employee and pays a monthly premium through an
                         annual contract. The employer is buying “fully insured” coverage. The
                         insured employer purchaser and insured employees each pay a portion of the
                         total monthly premium, and insured employees pay a cost share when they
                         access covered benefits. The purchaser has no further financial obligations
                         or risk other than paying the monthly premium. If the insured consumers
                         experience catastrophic events that incur higher medical expenses than
                         expected, the additional costs must be borne by the health plan, not the
                         purchaser. The health plan thus holds the financial risks.

                      b. Self-Insured insurance purchasers generally are larger employers with
                         adequate financial reserves to qualify for “self-insured” (or self-funded)
                         status and hold the financial risk themselves.29 Self-insured groups operate
                         under federal ERISA laws which allow greater benefit coverage flexibility
                         and customization.30 Self-funded groups may specify particular benefits to
                         be included, including specific drugs to be included or excluded in their drug
                         formulary.




28
     2018 Employer Health Benefit Survey, Kaiser Family Foundation website, Section 4, available at
         https://www.kff.org/report-section/2018-employer-health-benefits-survey-section-4-types-of-plans-
         offered/.
29
     Self-Insured Group Health Plans, self-Insurance Institute of America, Inc., website, available at
          https://www.siia.org/i4a/pages/Index.cfm?pageID=4546.
30
     Health Plans & Benefits: ERISA, U.S. Department of Labor website, available at
         https://www.dol.gov/general/topic/health-plans/erisa.
                                                          11
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 16 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


V.         PBMS AND HEALTH PLANS MANAGE DRUG FORMULARIES TO
           CONTROL DRUG COSTS

           A. Formularies are Important Pharmacy Benefit Management Tools to Control
              Drug Costs For Purchasers and Insured Consumers.

               26.    PBMs and health plans explicitly select drugs and publish lists of drugs eligible
                      for coverage for insured consumers through their insurance benefit. These drug
                      lists are called “drug formularies” or “preferred drug lists” or other similar
                      names. PBMs and health plans produce standard template formularies, which
                      may have or be implemented with varying levels of control, and customized
                      drug formularies that are developed specifically to meet unique membership
                      needs. Health plans and PBM clinical pharmacists and physicians conduct
                      evidence-based analyses and drug comparisons when they select or prefer
                      drugs for coverage or exclude drugs from coverage.

               27.    Formularies are dynamic lists of drugs that change as new drugs enter or leave
                      the market, and new drug data are made available. Formularies are designed
                      to include a selection of medicines to satisfy the acute and chronic medical
                      needs of insured consumers and contain prescription drug benefits costs.
                      Health plans and PBMs make independent drug coverage decisions based upon
                      clinical data and net prescription cost.

               28.    Formularies are organized by therapeutic category or other clinical taxonomy,
                      and also by specific relative cost and cost share tiers. Within each therapeutic
                      class, tiers and cost shares are designed to incentivize the use of the lowest cost
                      drugs possible that are clinically acceptable for a specific patient medical
                      need.31 Tiering helps to reduce program costs, and cost share dollar or percent
                      amounts can be customized by customers.

               29.    Health plans and PBMs often require consumers to pay a portion of the total
                      prescription cost (called a cost share, which may be a fixed dollar copayment
                      or percent coinsurance) when they obtain a covered prescription. Some plans
                      used copayment and others use coinsurance. Some use copayment for Tiers 1
                      and 2 and coinsurance for Tiers 3 and 4. Cost shares are paid for up to a 30-
                      day prescription supply.32 The most common commercial formularies have




31
     Formulary Management, AMCP website, available at
         http://www.amcp.org/workarea/downloadasset.aspx?id=9298.
32
     Some benefits offer a financial incentive for consumers if they order a 90-day supply of a maintenance
        medicine through retail or mail by charging one or two cost shares, rather than three. See Impact of 2
        Copay Waivers in a Generic Incentive Program. American Health & Drug Benefits. 2010;3(3), available
        at http://www.ahdbonline.com/issues/2010/may-june-2010-vol-3-no-3/38-article-38.
                                                        12
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 17 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      four cost share tiers with the following average cost shares.33 There is a wide
                      variety in commercial formularies, but the following list illustrates a tier
                      structure that is similar to the structure that many formularies employ:

                      a.     Tier 1 generic drugs with lowest cost share (e.g., $11 copayment or 19%
                             coinsurance for up to a 30-day supply).

                      b.     Tier 2 preferred brand drugs with a higher cost and cost share (e.g.,
                             $33 copayment or 25% coinsurance per 30-day prescription). As
                             discussed further below, brand drug manufacturers frequently offer price
                             concessions (a discount or rebate) to PBMs to win shared or exclusive
                             placement on tier 2. Price concessions reduce net drug costs to payors.
                             Insured consumers benefit by paying a lower cost share for tier 2 rather
                             than a drug in a higher cost share tier.

                      c.     Tier 3 non-preferred branded drugs have a higher relative drug cost
                             and a higher cost share (e.g., $59 copayment or 36% coinsurance per 30-
                             day prescription). As discussed further below, tier 3 drugs are often
                             associated with lower price concessions from the drug manufacuterer, or
                             none at all.

                      d.     Tier 4 drugs are either very expensive drugs (e.g., $1,000 or more per
                             month) or specialty pharmaceuticals (drugs that require special handling,
                             storage, or require patient monitoring) are often placed in the highest tier
                             and have the highest cost share (e.g., $105 copayment (or 31%
                             coinsurance).

                      e.     Although four-tier formularies are the most common tier structure, some
                             health plans and PBMs have formularies with 5, 6, or 7 tiers to
                             accommodate specific customer and cost management objectives, and
                             formularies may define the various tiers differently.

               30.    PBMs and health plans use tiering to drive utilization to lower cost, preferred
                      drugs. Cost shares create the financial incentives to encourage physicians and
                      insured consumers to use lower tier drugs (e.g., tier 1 generics when possible
                      or tier 2 preferred rebated brands), rather than higher copayment non-
                      contracted brands. The amount of the copayment differential between
                      preferred and non-preferred tiers must be a great enough to incentivize most
                      insured consumers to request the lower cost share drug.




33
     2018 Employer Health Benefits Survey, Kaiser Family Foundation, Section 9, available at
         https://www.kff.org/report-section/2018-employer-health-benefits-survey-section-9-prescription-drug-
         benefits/.
                                                        13
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 18 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


           B. PBMs and Health Plans Develop Several Standard Formularies and Custom
              Formularies to Satisfy Customer Cost and Benefit Needs.

               31.    Formularies are designed to include a selection of medicines to satisfy the
                      acute and chronic medical needs of insured consumers and also contain
                      prescription drug benefits costs.

               32.    PBMs develop and manage several drug formulary templates for specific types
                      of pharmacy programs and members. As an example, ESI develops and
                      manages a National Preferred Formulary, National Preferred Formulary with
                      Advantage Package, High Performance Formulary, National Preferred Flex
                      Formulary,34 and others.

               33.    The difference between the formulary options offered by PBMs and health
                      plans often turns on the variety in the covered drugs, and the co-pay price
                      differential between them. Drug formularies must contain clinically necessary
                      medicines appropriate for program members, but health plans, PBMs, and
                      purchasers are not required to cover and reimburse for all drugs on the US
                      market. Formularies can be designed or implemented with “low controls,”
                      meaning a wide choice of covered drugs, or “high controls,” meaning more
                      restrictions to facilitate cost savings, or something in between. PBMs and
                      health plans may use different terms to describe these levels of control, but the
                      commonly used terms are closed, controlled, or open.

                     a. Open Formularies. “Open” formularies may cover all or most available
                        drug options on the market. Some PBMs or health plans employ tiering on
                        their open plans,35 meaning covered drugs will be available at different co-
                        pays; others do not.36 Open formularies tend to come at a higher cost to
                        purchasers because they provide more options.

                     b. Closed Formularies. Many therapeutic categories include two or more
                        (often several) therapeutic alternatives that are expected to have similar
                        effectiveness and safety outcomes. On closed formularies, only one or some
                        of the therapeutic options might be covered, and the health plan will not




34
     Express Scripts drug formulary examples available at http://www.mympcbenefits.com/Documents/MPC-2019-
         Express-Scripts-Preferred-Brand-Drugs-List.pdf, https://www.bluekc.com/consumer/pdfs/HPF.pdf,
         http://www.egtrust.org/wp-content/uploads/2017/08/2017-express-scripts.pdf ,
         https://hr.harvard.edu/files/humanresources/files/national_preferred_alpha_prmt.pdf,
         https://expressscriptsholdingco.gcs-web.com/news-releases/news-release-details/express-scripts-
         introduces-novel-formulary-built-evolution-drug.
35
     2016 Aetna Pharmacy Drug Guide for the Five Tier Open Aetna Commercial Plan, Aetna00006487.
36
     The “ESI How We Build a Formulary” web article explains the three basic types of formulary controls, with
         “open formulary” and “tiered formulary.”
                                                        14
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 19 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                           cover non-formulary drugs. Rebates are often offered for drugs that are
                           preferred on closed formularies.

                     c. Controlled Formularies.        This term often refers to formularies
                        implemented with moderate levels of control, such as tiering, step edit
                        requirements, and prior authorization requirements. Purchasers can select
                        closed or controlled formulary options to save costs in exchange for fewer
                        options.

               34.        Health plans and PBMs also use various utilization management (UM) tools
                          to control drug costs and the prescription utilization rate, including the
                          following:

                     a. Exclusions/NDC Blocks. Increasingly, PBMs have been excluding drugs
                        from their formularies to obtain greater rebates to reduce customer costs.
                        Health plans, PBMs, and purchasers may exclude or “block” coverage of a
                        medication without seeking external approval. Although the precise meaning
                        of any particular formulary control depends on the governing contractual
                        language for the plan at issue, this generally means that the National Drug
                        Code (NDC) of a non-covered drug is not eligible for reimbursement by a
                        specific insurance program. If a pharmacist attempts to submit a
                        reimbursement claim for a “blocked” drug, it will be rejected by the
                        insurance program. This is termed an “NDC block.” If a patient desires a
                        drug with an NDC block, the patient generally must pay out-of-pocket for
                        this uninsured transaction, or the prescriber may pursue a medical exception
                        approval, which would allow for the drug to be covered in spite of the NDC
                        block. Since 2012, large PBMs, such as ESI37 and CVS Caremark38 have
                        published formulary and preferred drug list exclusion lists. Pharmaceutical
                        manufacturers submit aggressive rebate bids to avoid coverage exclusion.

                     b. Quantity and Duration Limits. Prescriptions are most commonly
                        dispensed with a maximum quantity of up to a 30-day supply of medication
                        from community pharmacies, or up to a 90-day supply (usually generic)
                        through retail or mail home delivery. PBMs can impose a quantity limit edit
                        that limits the number of milligrams or dosage units that may be dispensed
                        during a prescription period (up to 30 or 90 days).

                     c.     “Step Edits.” Many health plans and PBMs use “step edits” or “step
                           therapy” requirements. Again, the precise meaning of a “step edit” or “step
                           therapy” requirement will depend on the language governing the health plan


37
     2014 Preferred Drug List Exclusions, Express Scripts, Inc., website, available at
         http://static1.1.sqspcdn.com/static/f/854323/24139682/1388679250987/2014-ESI-Preferred-Drug-List-
         Exclusions.pdf?token=YYX8fJdpezYRZeHHxpTAGM%2FBbzY%3D.
38
     January 2013 Formulary Drug Removals, October 9, 2012, CVS Caremark website, available at
         https://myteamcare.org/media/31429/TC_Caremark_Formulary_Exclusions_2013.pdf.
                                                      15
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 20 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                        at issue. Most commonly, this will require an insured consumer to use (and
                        fail on) a lower cost drug before a therapeutically equivalent or similar
                        branded drug is eligible for reimbursement. A Step Edit might require, for
                        example, a Tier 1 generic or a Tier 2 preferred branded drug to be used before
                        a Tier 3 non-preferred drug is approved for coverage. Alternatively, a step
                        edit may only require that the patient have filled a prescription for a covered
                        product within a specified period of time.39

                     d. Prior Authorization or Pre-Certification. Drugs on higher tiers (e.g., Tier
                        3, Tier 4) may not be eligible for coverage unless the consumer’s physician
                        submits a formal request to the health plan and PBM to approve coverage for
                        a specific patient for a defined use and for a certain period of time. Many
                        formularies apply Prior Authorization (“PA”) control use of certain brand or
                        expensive medications. Health plans and PBMs determine criteria that must
                        be satisfied for a PA to be approved. Generally, a patient’s physician must
                        communicate with the PBM or health plan to discuss why the PA should be
                        approved, and to confirm the criteria are satisfied (e.g., patient intolerability
                        to the preferred drug, failure on the preferred drug), at which point the patient
                        will pay the cost share for the tier on which the drug with the PA is listed.
                        Because of the extra cost and effort required to overcome a PA, they can be
                        effective at incentivizing preferred drug use, as they can be and are overcome
                        by patients.

               35.    Health plans and PBMs use these formulary tools to incentivize the use of
                      lower net cost drugs. The formulary structure displays preferred and non-
                      preferred drugs, and utilization management controls. For example,




39
     Bruce Foster (Mylan) Deposition at 271; Nicole Willing (Mylan) Deposition at 63, 249.
40




                                                        16
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 21 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


           Figure 2: 2015 Aetna Pharmacy Drug Guide, EAI Class




                36.




                                                                                                                    ”




                37.   In addition to offering standard formularies with varying controls, PBMs also
                      allow customers to customize drug formularies.41 ESI’s High Performance
                      Formulary, for example, may be implemented as an open, controlled, or closed
                      formulary. Or, large ESI customers can customize their own drug formulary
                      to meet specific needs, or to include or exclude specific drugs.42,43 CVS
                      Caremark similarly states that, “Clients may choose to utilize CVS Caremark
                      formularies for their plans or use them as the foundation for custom
                      formularies.”44 In some circumstances, health plan customers of PBMs
                      conduct their own drug reviews and have their own P&T Committees and may


41
     Formulary Development and Management at CVS Caremark web article, page 3, states “Clients may choose to
         utilize CVS Caremark formularies for their plans or use them as the foundation for custom formularies.”
         Available at https://www.caremark.com/portal/asset/FormDevMgmt.pdf.
42
     White Paper: Formulary Development at Express Scripts, Express Scripts website, page 3, available at
        https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=2&ved=2ahUKEwjoj4Xq0_zgAh
        UPXa0KHcKSCoIQFjABegQICBAC&url=https%3A%2F%2Flab.express-scripts.com%2Fabout%2F~
        %2Fmedia2Ffb7c116a462a46fa95a5213e0af4bfc3.ashx&usg=AOvVaw1C7jO6JsrwXpVkcwCyeLR9.
43
     The “ESI How We Build a Formulary” web article states that “Express Scripts’ clients often adopt Express
         Scripts-developed formularies or use them as the foundation for their own custom formularies, which are
         governed by their own P&T Committee. This allows plan sponsors to build a formulary that best meets
         the needs of their patient community within their healthcare budget.” How We Build a Formulary, ESI
         website, available at http://lab.express-scripts.com/lab/insights/drug-options/how-we-build-a-formulary.
44
     Formulary Development and Management at CVS Caremark, CVS Caremark website, page 3, available at
         https://www.caremark.com/portal/asset/FormDevMgmt.pdf.
                                                         17
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 22 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                       make different clinical determinations than the PBMs by therapeutic class
                       concerning the products they wish to cover, and customize accordingly. Large
                       employers that customize their formularies are most likely to do so based on
                       the overall type of plan they desire (i.e. more controls for more cost savings,
                       or less controls or options for more choice). In my experience, corporate
                       clients do not typically make formulary selections or customizations based on
                       coverage for a specific drug class (i.e. based on whether EpiPen is covered)
                       unless it is a high cost category, which EAIs are not.

           C. Health Plans and PBMs Undertake Comprehensive and Rigorous Scientific
              Analyses When Evaluating Drugs for Inclusion on Formularies.45

                38.    PBMs and health plans undertake a rigorous process when determining
                       whether to cover a new prescription drug and, if so, what coverage to provide
                       (e.g. what tier, with or without restrictions, etc.).

                39.    Evaluation of a new drug typically begins many months before a new drug is
                       FDA-approved and brought to the market. The evaluation is repeated
                       periodically as new drugs are approved by the FDA and become available.
                       Clinical pharmacists within health plans and PBMs conduct an independent,
                       evidence-based review of data and information on drugs being considered for
                       coverage using a broad array of sources, including the following:

                              a.       Peer reviewed published scientific literature

                              b.       NIH ClinicalTrials.gov website46

                              c.       Scientific meetings, posters, and abstracts

                              d.       AMCP Format for Formulary Submissions47

                              c.       Communications with medical specialists




45
     For a description of prescription drug benefit programs in managed care, see Navarro, Robert P., and Rusty
         Hailey, “Overview of Prescription Drug Benefits in Managed Care,” In Navarro, Robert P. (ed.),
         Managed Care Pharmacy Practice, 2nd Edition, Sudbury, MA, Jones and Bartlett Publishers, 2009,
         Chapter 2.
46
     NIH ClinicalTrials.gov website, available at https://www.clinicaltrials.gov.
47
     AMCP format for Formulary Submissions website, available at http://www.amcp.org/practice-resources/amcp-
       format-formulary-submissions/.
                                                          18
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 23 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                             d.       Recognized drug compendia (e.g., MicroMedex DrugDex,48
                                      American Hospital Formulary Service-Drug Information,49
                                      National Comprehensive Cancer Network)

                             e.       Specialty medical association guidelines

                             f.       FDA-approved drug labeling

            40. Drug clinical performance data (e.g., efficacy, safety, tolerability) are the most
                important decision criteria. Drug net prescription cost, rebate and discount offers,
                are an important secondary criterion. Other considerations include utilization rates
                and patient disruption, patent expiry, competitive pipeline, route of administration,
                and administration complexities. Although each health plan and PBM conducts
                their own independent review of the data, the drug evaluation process and data
                considered are common to all formulary development processes.50,51

            41. Health plans’ and PBMs’ clinical pharmacists’ new drug data collection, data
                analysis, and comparative assessment may occur over several months. After the
                process is complete, a drug formulary coverage recommendation is made to the
                Pharmacy & Therapeutics (P&T) Committee,52,53 an independent group of
                community or academic physician specialists not employed by the health plans and
                PBM.54 The Committee may include 10-15 individuals, mostly physicians
                representing various medical specialties, and may include pharmacists,
                pharmacoeconomists, and other individuals. The P&T Committee meets
                periodically (e.g., quarterly) to review the clinical and cost data collected and
                consider the drug formulary coverage recommendation made by the health plans
                and PBM clinical pharmacists. The P&T Committee’s clinical decision is final.



48
     DRGDEX Detailed Drug Information, available at
        http://www.micromedexsolutions.com/micromedex2/4.85.0/WebHelp/Document_help/Drug_Eval_docum
        ent.htm.
49
     American Hospital Formulary Service-Drug Information, available at http://www.ahfsdruginformation.com.
50
     How We Build a Formulary, Express Scripts, Inc., website, available at http://lab.express-
        scripts.com/lab/insights/drug-options/how-we-build-a-formulary.
51
     Formulary Development and Management at CVS Caremark, CVS Caremark website, available at
         https://www.caremark.com/portal/asset/FormDevMgmt.pdf.
52
     P&T Committee, AMCP website, available at
        https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=9&ved=2ahUKEwipm5exhIXhA
        hXKxVQKHZjLDPEQFjAIegQIAhAC&url=http%3A%2F%2Famcp.org%2FWorkArea%2FDownloadA
        sset.aspx%3Fid%3D19132&usg=AOvVaw07ftyuzC62Gaf7mdKf-OhW.
53
     White Paper: Formulary Development at Express Scripts, available at https://www.express-
        scripts.com/aboutus/formularyinformation/development/formularyDevelopment.pdf.
54
     For a discussion of the drug evaluation process, see Navarro, Robert P., et al., “Pharmacy & Therapeutics
         Committees in Managed Care Organizations,” In Navarro, Robert P. (ed.), Managed Care Pharmacy
         Practice, 2nd Edition, Sudbury, MA, Jones and Bartlett Publishers, 2009, Chapter 13
                                                          19
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 24 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


           D. PBMs and Health Plans Make Clinical and Financial Determinations When
              Deciding Whether to Add A New Drug to The Formulary.

               42.    Decisions regarding drug coverage are based primarily on the clinical benefits
                      and advantages of the drug under review, and secondarily, on the net
                      prescription cost (after rebates or discounts).

               43.    Large PBMs and plans truncate the decision process in a three-part process.
                      Using ESI as an example: First, the internal ESI Therapeutic Assessment
                      Committee (TAC) conducts a thorough analysis of medications considered for
                      formulary inclusion.

               44.    Second, the ESI National P&T Committee reviews the clinical information and
                      benefits of a drug being reviewed, and makes one of three decisions without
                      considering the drug cost or rebate: 1) include the drug on the formulary, 2)
                      exclude the drug, or 3) optional to include the drug.55 The “optional”
                      designation means the drug is not therapeutically necessary, and there are other
                      drugs on the formulary that are therapeutic alternatives.

               45.    Third, after the National P&T Committee renders an ”include” or “optional”
                      coverage decision, the drug is then reviewed by the Value Assessment
                      Committee (VAC),56 who then considers the net cost of drug to customers,
                      including rebates offered from manufacturers. The net cost, after rebates or
                      discounts, per prescription (“net prescription cost”) can determine the drug
                      formulary position. If the National P&T Committee renders an “optional”
                      coverage decision, the health plan or PBMs’ final coverage decision often
                      turns on net prescription cost. Thus, if the VAC determines the “optional”
                      drug is more costly than therapeutic alternatives, the “optional” drug may be
                      excluded from formulary coverage or restricted using a step edit or prior
                      authorization requirement, or may be placed on a higher, non-preferred
                      formulary tier with a higher consumer cost-share. PBMs will exclude drugs
                      with higher net prescription costs if lower net prescription cost alternatives are
                      available, often as a result of a higher rebate. PBMs determine net prescription
                      cost by starting with the net drug unit costs (e.g., device pack, tablet, capsule),
                      subtracting unit rebates, and calculating the comparative prescription cost
                      against a therapeutic competitor.

               46.    The PBM CVS Caremark follows a similar formulary decision process that
                      separates clinical benefit from drug cost impact.57 Other PBMs and health
                      plans follow a similar decision process, but some will consider drug clinical


55
     White Paper: Formulary Development at Express Scripts, page 2.
56
     How We Build a Formulary, November 12, 2018, Express Scripts website, available at http://lab.express-
        scripts.com/lab/insights/drug-options/how-we-build-a-formulary.
57
     Formulary Development and Management at CVS Caremark, page 2-3.
                                                        20
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 25 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      value, cost, and rebate contracts in one longer discussion, rather than through
                      multiple committees.

               47.    During this evaluation process, health plans and PBMs choose to prefer certain
                      products, and disadvantage or exclude from coverage products considered to
                      be not clinically necessary and/or more expensive (higher net prescription
                      cost). Examples of selective and limited drug formulary coverage within
                      therapeutic categories with competitive drug options include diabetes
                      medications (e.g., insulins, GLP-1 inhibitors, SGLT-2 inhibitors, DPP-4
                      inhibitors), anti-tumor necrosis factor drugs (used for rheumatoid arthritis,
                      Crohn’s disease, psoriasis), and drugs for hepatitis C virus, multiple sclerosis,
                      asthma, COPD, cholesterol reduction, and other medical conditions.

VI.        PBMS NEGOTIATIATE PRICE CONCESSIONS FROM MANUFACTURERS
           TO REDUCE DRUG COSTS

           A. The Published List Price (WAC) is not a Retail Price Paid By Insured
              Consumers.

               48.    Pharmaceutical manufacturers publish drug Wholesale Acquisition Costs
                      (“WAC”) through various drug pricing services, such as First Data Bank,
                      MediSpan, or MicroMedex RedBook.58 The WAC is sometimes referred to
                      as the “list price” of a prescription drug.

               49.    WAC is not the drug price paid by payors or insured consumers. PBMs use list
                      prices to calculate the discounted drug price paid to pharmacies based on the
                      pharmacy provider contract with the PBM.59 But each pharmacy provider
                      negotiates a different drug reimbursement rate with PBMs, and this negotiated,
                      discounted price is used to calculate the prescription cost for patients at a
                      specific pharmacy or pharmacy chain.60 Insured consumers pay only a portion
                      of the calculated cost of the prescription by paying the pharmacy a cost-share
                      (fixed dollar copayment or percent coinsurance) that is determined by the
                      consumer’s insurance contract and the drug’s placement on formulary. This is
                      the calculated prescription cost. The calculated cost for an identical
                      prescription can be different among payors and insured consumers based upon
                      the specific benefit design and pharmacy contract rate.




58
     FirstDataBank Drug Price Analysis available at https://www.fdbhealth.com/solutions/drug-pricing-analysis/;
          MediSpan Price Rx available at https://www.wolterskluwercdi.com/price-rx/; IBM MicroMedex RedBook
          available at https://www.ibm.com/us-en/marketplace/micromedex-red-book.
59
     Follow the Dollar, page 4, PhRMA website, available at http://phrma-docs.phrma.org/files/dmfile/Follow-the-
         Dollar-Report.pdf.
60
     Sterler LT, Stephens D. Pharmacy Distribution Systems and Network Management, in Navarro RP (Ed.)
          Managed Care Pharmacy Practice, 2nd Ed., Chapter 5.
                                                        21
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 26 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                50.    However, the calculated prescription cost, less the consumer cost share paid,
                       also is not the final net prescription cost to the health plans, PBMs, or self-
                       insured payors. Rebates and discounts are paid to PBMs or health plans and
                       passed on to self-insured payors to reduce the overall prescription drug benefit
                       costs.

           B. Rebates Reduce the Net Prescription Costs and Overall Pharmacy Program
              Costs to Payors and Insured Consumers.

                51.    Manufacturers offer purchasers two types of price concessions: 1) discounts,
                       reduction off the WAC when the drug is purchased, and, 2) rebates, a
                       retrospective payment, generally a percentage of the WAC, and based upon
                       amount of the drug reimbursed by a health plan or PBM.

                52.    Discounts are percent reductions in the purchase price of a drug by an entity
                       that purchases and takes possession of a drug. Hospitals, pharmacies, PBM
                       mail service pharmacies, and closed model health plans with internal
                       pharmacies (e.g., Kaiser Permanente Health Plan) all take possession of drug
                       products and qualify for a discounted purchase price.

                53.    Rebates are price concessions available to health plans and PBMs that do not
                       purchase and do not take possession, but rather reimburse contract pharmacies
                       that have dispensed drugs on behalf of insured consumers. Health plans and
                       PBMs report to pharmaceutical manufacturers periodically the volume of
                       contracted drugs that were dispensed, and manufacturers wire the health plans
                       and PBMs funds (rebate payment), which the health plans and PBMs in turn
                       share with their corporate purchasers and insured consumers according to
                       contract terms.61

                54.    A rebate is the return of part of the purchase price by the seller to the buyer.
                       Rebates are common in many industries and markets, including the
                       pharmaceutical industry.62 Pharmaceutical manufacturer rebate contracts are
                       common business arrangements between drug companies and private and
                       public entities, such as health plans, PBMs, Medicaid, and Medicare, that
                       provide prescription drug benefit insurance.

                55.    Price protection is a common component in rebate contracts. Historically
                       manufacturers increase the price of their products every year by taking one or
                       more price increases throughout a calendar year. Price protection terms in


61
     Navarro RP, Kenney JT, et al. Managed Care Contracts With Pharmaceutical Manufacturers, in, Navarro RP
        (Ed.) Managed Care Pharmacy Practice, 2nd Ed., pages 361-385. Sudbury, MA. Jones and Bartlett
        Publishers. 2009.
62
     A primer on prescription drug rebates: Insights into why rebates are a target for reducing prices. Milliman
         White Paper May 2018, page 1-2, available at
         http://www.milliman.com/uploadedFiles/insight/2018/Prescription-drug-rebates.pdf.
                                                          22
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 27 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                       rebate agreements do not prohibit the manufacturer from raising the list price,
                       but they protect the PBM or health plan from the impacts of price increases by
                       providing that an additional rebate will be paid by the manufacturer for
                       anything above an agreed-upon price threshold, i.e. to negate all or some
                       portion of the price increase. There are two general types of price protection,
                       although variations exist:63,64,65,66

                      a. Cumulative price protection limits the price increase by an annual
                         threshold percent (e.g., 5%). Some PBMs limit the drug price increase to the
                         U.S. medical CPI percent. Cumulative price protection does not reset each
                         year, so to describe by example using a $100 starting WAC price: assuming
                         the price protection threshold is 5%, the max allowable price would be $100
                         plus 5% or $105 for the first year. If the price were to increase to $110 per
                         unit during the year, an additional $5 per unit would be rebated back to the
                         manufacturer. The maximum allowable price for the second year would be
                         the first year’s max allowable price of $105 plus 5%, or $110.25.67

                      b. Resetting price protection resets the effective drug price to which the
                         threshold percent increase is applied each year. So, using the same example
                         above, the maximum allowable price for year one might be $105 ($100 +
                         5%) but if the list price increased to $120 starting January 1 of year two, the
                         maximum allowable price for year two would be $126 ($120 + 5%).68 As
                         shown through this example, cumulative price protection terms offer the
                         PBM or health plan more value. A variant of price resetting is a re-
                         negotiated annual price to be used as the annual price increase maximum.

                56.    When weighing drug costs and making coverage determinations after drugs
                       have been deemed clinically appropriate for coverage, PBMs and health plans




63
     What is Price Protection?, High Point website, available at http://blog.highpointsolutions.com/what-is-price-
        protection.
64
     Medicine Use and Spending in the U.S., A Review of 2017 and Outlook to 2022. IQVIA Institute, page 39, 41,
        available at https://www.iqvia.com/institute/reports/medicine-use-and-spending-in-the-us-review-of-2017-
        outlook-to-2022.
65
     5 questions: Drug Pricing. OptumRx website, available at https://www.optum.com/resources/library/5-
         questions-kent-rogers.html.
66
     Pharmacy manufacturer rebate negotiation strategies: A common ground for a common purpose, November
         17, 2015, Milliman website, available at http://www.milliman.com/insight/2015/Pharmacy-manufacturer-
         rebate-negotiation-strategies-A-common-ground-for-a-common-purpose/.
67
     What is Price Protection?, High Point website, available at http://blog.highpointsolutions.com/what-is-price-
        protection.
68
     What is Price Protection?, High Point website, available at http://blog.highpointsolutions.com/what-is-price-
        protection.
                                                          23
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 28 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      primarily consider net prescription cost, after subtracting applicable per drug
                      unit WAC rebates and discounts.69,70

                57.   Formulary decision makers compare the net prescription costs of therapeutic
                      alternatives which are reduced by subtracting rebates from the WAC.
                      Manufacturer rebates are typically offered as a percent of drug WAC for a
                      specific NDC that identifies a specific drug unit (e.g., device, tablet, capsule,
                      vial) and package size. PBMs then use the unit rebates to calculate the net
                      prescription cost. By example, the following information is from the 2014
                      Sanofi Rebate Agreement with Aetna:71

                Figure 3: Sanofi Quarterly Rebate Schedule




                 Source: constructed by the author based upon the Sanofi-Aetna Agreement.




                 **




69
     Adam Kautzner (ESI) Deposition at 28 (“…net prescription cost is definitely a primary component.”); id. at 83
                                                                           id. at 99-100 (“…we encourage the use
        of…products that are going to be at a lowest overall net prescription cost.”).
70
                                     Deposition at 39

                                                               ; id. at 261


71
     Seventh (7th) Amendment to the Aetna Health Management, LLC, Rebate Agreement A13576, December 31,
         2014. SAN-EPI_A-0007657-7668, at -7657, -7659, -7662, -7665.
                                                         24
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 29 of 81


                                    CONTAINS HIGHLY CONFIDENTIAL INFORMATION


              58.   Mylan also offered rebates on a per unit (per device) basis. The Mylan 2015
                    amendment to         rebate contract includes the following rebate offer for
                    2015:72




              59.   Formulary decision makers apply the rebate percent to the current effective
                    WAC (with Price Predictability applied) to determine the rebate dollar amount
                    and the net prescription cost (based upon the package size dispensed per
                    copayment, such as a 2-device EAI package, or a bottle of 60 tablets). The
                    post-rebate prescription cost of available products in a therapeutic class is then
                    compared to determine the lowest net prescription cost drug among products
                    that the PBMs or payors consider to be therapeutic alternatives. For oral dosage
                    forms (such as Multaq in the rebate example above), the rebate dollar amount
                    is calculated per tablet, and is subtracted from the WAC tablet price to
                    determine the net tablet cost. The quantity dispensed per prescription (e.g.,
                    bottle of 60) is multiplied by the net unit cost (post-rebate tablet cost) to
                    determine the net prescription cost. The PBMs and payors consider per
                    prescription savings, and also may estimate the total number or prescriptions
                    that may be dispensed and reimbursed in a period of time (e.g., month, year)
                    to determine the total overall savings that might result from preferring a
                    particular product over the other.

          C. Rebate Negotiations to Achieve the Lowest Net Prescription Cost are a Crtical
             Component of Formulary Coverage Decisions.

              60.   Rebates for branded drugs are an important factor in reducing payer and
                    consumer prescription drug benefit costs. In 2017, pharmaceutical
                    manufacturers paid $89 billion in rebates to commercial plans ($23 billion),
                    Medicare Part D plans ($31 billion), Medicaid ($32 billion), and other payors




72
     Eighth Amendment to the Manufacturer’s Discount Agreement Between Aetna Health Management, LLC and
         Mylan Specialty L.P. f/k/a Dey Pharma, L.P., MYEP00086249-6252, at -6250.
                                                    25
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 30 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      ($3 billion), reducing total drug spending by 21%.73 Price concessions are an
                      important tool to reduce preferred brand drug costs.74

                61.   Pharmaceutical manufactures often offer rebates on brand drugs in therapeutic
                      categories that have two or more competitive drugs. PBMs and health plan
                      formulary decision makers welcome new drug entrants because the
                      competition forces manufacturers to compete on drug clinical value and net
                      price, which can be reduced with rebates.75,76 Health plans and PBMs negotiate
                      price concession contracts (rebates or discounts) with pharmaceutical
                      manufacturers on selected branded drugs in exchange for placing the
                      contracted drugs on a preferred drug formulary position (e.g., Tier 2 on a
                      commercial formulary) and in exchange for exclusive positioning (e.g. sole
                      product in Tier 2, or sole product on formulary).

                62.   Rebate contracts were first used by health plans and PBMs in the 1980s and
                      proliferated to include most brand pharmaceutical manufacturers. By 1987,
                      UnitedHealthcare (UHC) had rebate contracts executed with over 30
                      pharmaceutical manufacturers that included hundreds of brand drugs.

                63.   As the Academy of Managed Care Pharmacy describes them:

                             Rebates are the mechanism used by MCOs77 to drive price
                             concessions from manufacturers… Rebate agreements between
                             MCOs and pharmaceutical manufacturers help drive down the
                             costs of prescription drugs for consumers and payors 78



73
     The Impact of Prescription Drug Rebates on Health: Plans and Consumers Report, April 2018, Altarum
         website, available at https://altarum.org/sites/default/files/Altarum-Prescription-Drug-Rebate-
         Report_April-2018.pdf.
74
     Navarro RP, Kenney JT, et al. Managed Care Contracts With Pharmaceutical Manufacturers, in, Navarro RP
        (Ed.) Managed Care Pharmacy Practice, 2nd Ed., pages 361-385. Sudbury, MA. Jones and Bartlett
        Publishers. 2009.
75
     Jason Hall (Prime Therapeutics) Deposition at 56-57


                                        .
76
     Joseph Anderson (CVS) Deposition at 50-51 (“Q. “…what are those strategies and priorities [of CVS] that you
         were referring to?” A. “…trying to deliver the—the lowest net cost…”); id. at 130



77
     MCO is an abbreviation of “Managed Care Organizations,” a general term of art that refers to a health plan,
       PBM, or other entity that provide managed insurance products.
78
     Maintaining the Affordability of the Prescription Drug Benefit: How Managed Care Organizations Secure
        Price Concessions from Pharmaceutical Manufacturers, Academy of Managed Care Pharmacy website,
        page 4. Available at http://www.amcp.org/WorkArea/DownloadAsset.aspx?id=9299.
                                                           26
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 31 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                64.    Pharmaceutical manufacturer rebates are calculated as a percent of a drug’s
                       published WAC. Rebates can rise to more than 60% of the WAC depending
                       upon competition in a drug category.79 One source reported the average US
                       manufacturer rebate was 34% in 2015.80 Another source estimates average
                       discounts of 42% to 51% off the list price of their brand drugs.81

                65.    Rebates are paid by pharmaceutical manufacturers to health plans and PBMs
                       in exchange for contracted brand drugs achieving improved or preferred
                       formulary positions, including exclusive positions on formulary, that are
                       expected to improve access to products. Drug formulary decision makers in
                       health plans and PBMs analyze and compare the competitive rebate contract
                       offers they receive from pharmaceutical manufacturers.82 Rebates reduce the
                       net prescription costs to health plans and PBMs, and in turn, reduce
                       prescription drug benefit costs for their customers and insured individuals.83
                       Health plans and PBMs promote or prefer contracted drugs to prescribers and
                       patients because the contracted drugs having a lower net prescription cost than
                       competing brand drugs.

                66.    In my experience, most of the rebate value (approximately 90%) paid to PBMs
                       is transferred back to the purchaser or insured individual to reduce pharmacy
                       costs.84 PBMs guarantee a portion of the rebate dollars received will be paid
                       to their purchasers through their contract. Insured consumers also experience
                       reduced costs as a result of rebates through a reduced prescription cost share
                       (e.g., copayment) for preferred contracted products.85,86



79
     A primer on prescription drug rebates: Insights into why rebates are a target for reducing prices. Milliman
         White Paper May 2018, page 2, available at
         http://www.milliman.com/uploadedFiles/insight/2018/Prescription-drug-rebates.pdf.
80
     Global Pharmaceuticals Industry Overview/Analysis, Credit Suisse, May 17, 2016, pages 1-3.
81
     Payer Power: Why Eli Lilly, Janssen, and Merck Deeply Discount Their Drug Prices, Drug Channels, April 5,
         2018, available at https://www.drugchannels.net/2018/04/payer-power-why-eli-lilly-janssen-and.html.
82
     Rebates, Coupons, PBMs, and the Cost of the Prescription Drug Benefit. Health Affairs Blog, April 26, 2018,
        available at https://www.healthaffairs.org/do/10.1377/hblog20180424.17957/full/.
83
     Maintaining the Affordability of the Prescription Drug Benefit: How Managed Care Organizations Secure
        Price Concessions from Pharmaceutical Manufacturers. Academy of Managed Care Pharmacy. Available
        at http://www.amcp.org/WorkArea/DownloadAsset.aspx?id=9299.
84
     Employers are Extracting More of Their Rebate Dollars from PBMs, Drug Channels website, January 17,
        2018, available at https://www.drugchannels.net/2018/01/employers-are-extracting-more-of-their.html.
85
     Navarro RP, Kenney JT, et al. Managed Care Contracts With Pharmaceutical Manufacturers, in, Navarro RP
        (Ed.) Managed Care Pharmacy Practice, 2nd Ed., pages 372-373. Sudbury, MA. Jones and Bartlett
        Publishers. 2009.
86
     A primer on prescription drug rebates: Insights into why rebates are a target for reducing prices. Milliman
         White Paper May 2018, page 2, available at
         http://www.milliman.com/uploadedFiles/insight/2018/Prescription-drug-rebates.pdf.
                                                          27
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 32 of 81


                           CONTAINS HIGHLY CONFIDENTIAL INFORMATION


      67.   Manufacturers analytically establish a drug WAC with or without price
            concessions as part of an overall market access and sales strategy. Price
            concessions are offered strategically for certain drugs and are not offered for
            other drugs, depending upon the market conditions and competitive analysis.

      68.   For example, if a manufacturer markets a unique drug (e.g., orphan drug)
            without meaningful competition, there may be no benefit to offering a price
            concession. The unmet medical need of consumers will establish the market
            size and health plans and PBMs will be obligated to cover an orphan drug for
            a rare disease. Price concessions will not generate more prescriptions; the
            market size and need are established by the unmet medical need and not the
            drug cost.

      69.   By contrast, if a manufacturer launches a brand drug in a therapeutic category
            with other brand drug competitors, and the manufacturer’s drug is considered
            to be therapeutically on par with (i.e., not superior) to existing drugs, then price
            concessions will reduce the net prescription cost, which may make the
            contracted drug more attractive to health plans and PBMs, and the contract
            may facilitate preferred formulary access.

   D. PBMs Rebate Agreements with Manufacturers and Bid Grids

      70.   Pharmaceutical manufacturers offer rebates to obtain competitive sales
            advantages for contracted products within a defined therapeutic drug class on
            PBM and health plan formularies. Manufacturers understand that PBMs and
            health plans develop and manage several formularies for different types of
            clients, and the formularies are highly variable in the level of formulary control
            and the number of competing products that may be prescribed for insured
            consumers. Manufacturers tend to offer higher rebates for preferred coverage
            on more highly controlled formularies.

      71.   PBMs and health plans are aware that formularies with greater sales
            opportunities will attract higher rebates, and over time, formularies have
            become more restrictive and controlled. By 2012, CVS Caremark, and ESI had
            begun using and publishing Formulary Exclusion Lists and Preferred Drug
            Lists with formulary exclusions, and other PBMs and health plans increasingly




                                           28
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 33 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      began excluding drugs from coverage.87,88,89 Sanofi’s own internal white paper
                      from 2014 recognized that



                                           90



               72.    The increasing formulary exclusions and more strident formulary management
                      also impacted rebating. For example, prior to the introduction of exclusion
                      lists, it was common for PBMs and health plans not to demand, and
                      manufacturers not to offer, rebates for branded products placed in a non-
                      preferred tier 3 position. Increasingly, including in the 2013-2015 time period,
                      PBMs and health plans started demanding, and manufacturers began offering,
                      rebates for drugs to remain unrestricted on tier 3, rather than face exclusion
                      from coverage or step edit or prior authorization requirements.

               73.    These trends have continued in recent years, as concerns about rising
                      healthcare costs have increased. PBMs and health plans have increased
                      formulary management to reduce costs for insured consumers with aggressive
                      rebates, formulary exclusions, and more consumer cost sharing through
                      deductibles and higher cost share levels.91,92

               74.    During rebate negotiations, PBMs and health plans solicit multiple rebate
                      offers from pharmaceutical companies, including different rebate offers for
                      different levels of benefit control and formulary placement. Many do so
                      through the use of “bid grids.” During these negotiations, PBMs and health
                      plans leverage manufacturers against each other where competition exists in a
                      therapeutic class to force higher rebates.

               75.    Typically, health plans and PBMs require brand name drug manufacturers to
                      offer rebates for formulary inclusion (meaning not being excluded from
                      coverage), to be “preferred” (e.g., Tier 2, sometimes with other competitive


87
     Lida Etemad (UnitedHealthcare) Deposition 31-33, 102-104, Ex. 1 (EAI 00058608); Ex. 2 (EAI 00068417).
88
     See United Healthcare Prescription Drug List, available at https://www.uhc.com/employer/pharmacy/total-
         cost-management/prescription-drug-list; CVS Caremark Formulary Drug Removals January 2013,
         available at https://myteamcare.org/media/31429/TC_Caremark_Formulary_Exclusions_2013.pdf;
         Express Scripts 2014 Preferred Drug List Exclusions, available at
         http://static1.1.sqspcdn.com/static/f/854323/24139682/1388679250987/2014-ESI-Preferred-Drug-List-
         Exclusions.pdf?token=YNFM1gPuajUpTXK8IbIClFjiok8%3D.
89
     PBMs Just Say No to Some Drugs—But Not to Others. Managed Care, April 5, 2015, available at
        https://www.managedcaremag.com/archives/2015/4/pbms-just-say-no-some-drugs-not-others.
90
     Fiona Scott Morton Deposition Ex. 7
91
     White Paper: Formulary Development at Express Scripts, revised 2016.
92
     Current and New Approaches to Making Drugs More Affordable, August 2018, CVS Health.
                                                       29
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 34 of 81


                           CONTAINS HIGHLY CONFIDENTIAL INFORMATION


            products and with or without other restrictions), or to be “exclusive” (“1 of 1”
            in a therapeutic class). A PBM or health plan may solicit bids from
            manufacturers, such as by conveying that they would only like to cover one
            product in a particular class, and would like a rebate offer from the
            manufacturer for a “1 of 1” position. Or, a PBM or health plan may demand
            additional rebates or discount from a brand manufacturer, and the
            manufacturer may, in turn, condition the greater rebate on its drug being either
            the exclusive (e.g., 1 of 1) or one of only a limited number (e.g., 1 of 2, 1 of 3)
            competing brands in the therapeutic category at the preferred (Tier 2) level.
            Alternatively, the brand may offer a higher rebate if competitor products are
            subject to additional restrictions (such as a step edit or prior authorization) or
            if they are excluded from formulary altogether (i.e. not covered on the T3 non-
            preferred tier). It is common across all therapeutic classes for varying rebates
            to be offered in exchange for these varying levels of controls, and the final
            rebate offers are subject to extensive negotiation between payors and PBMs,
            on the one hand, and manufacturers, on the other.

      76.   A “Bid Grid” is a general term used for a rebate contract approach that includes
            a number of cells, each of which represents a different level of formulary
            control and number of brands preferred and which correlates with a different
            rebate percent bid by pharmaceutical manufacturers. See Figure 5 below. The
            table allows manufacturers to submit a separate rebate bid in each cell. Each
            cell is associated with a specific expectation of use level of contracted drugs
            and a corresponding rebate percent bid. For example, in the figure below, Cell
            1 represents a low control formulary (e.g. an “open” formulary) and there are
            at least 3 brand drugs in the therapeutic class (e.g., 3 EAI devices). Each of the
            3 products in Cell 1 would have an equal chance of being prescribed, and thus
            the manufacturer of each may not rebate or offer a very low rebate bid. In
            contrast, Cell 9 represents a highly controlled formulary (e.g. a “closed”
            formulary) with only one product on formulary in the therapeutic class (e.g.,
            only one EAI device reimbursable by the health plan or PBM.). Typically, the
            manufacturer would submit higher bids for the cells that represent the greater
            opportunity for access for contracted products (e.g., Cell 9). This concept has
            been common among PBMs since the early 1990s.




                                           30
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 35 of 81


                                    CONTAINS HIGHLY CONFIDENTIAL INFORMATION


          Figure 5: Example of Rebate Bid Matrix (or Grid)




           *CPC = includes brand drugs considered to be therapeutic alternatives
           Source: RP Navarro, 2019, based on                             93



              77.



                                                                     94
                                                                          See Figure 6.95




93
     Pharmaceutical Rebate Agreement, June 12, 2006, MYEP00000935.
94



95
     Preferred Savings Grid Rebate Program Agreement February 1, 2016, MYEP00252068-MYEP00252109 at
         - 252084
                                                    31
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 36 of 81


                                   CONTAINS HIGHLY CONFIDENTIAL INFORMATION


          Figure 6: Performance Savings Grid (“Bid Grid”) Example




           78.
                                     . See Figure 7.96




96
     Preferred Savings Grid Rebate Program Agreement February 1, 2016, MYEP00252068-MYEP00252109 at
         - 252097.
                                                   32
     Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 37 of 81


                                    CONTAINS HIGHLY CONFIDENTIAL INFORMATION


 Figure 7: Expanded Performance Savings Grid (“Bid Grid”) Example




               79.                    used a similarly complex Bid Grid structure with 26 rebate bid
                     cells representing different levels of formulary control.97

               80.   Not every PBM and health plan uses a formal “bid grid,” but even when not
                     using this template, they often solicit separate rebate offers from a
                     manufacturer for different formulary placements.

               81.   When a PBM or health plan and manufacturer enter a final rebate agreement
                     after negotiations, the PBM or health plan does not select a single rebate offer
                     from the various offers made by the manufacturer. Rather, rebate agreements
                     typically include the entire Bid Grid (or, for PBMs or health plans that don’t
                     use a formal grid during negotiations, they typically include a chart of rebate
                     options, as shown in Figure 8 below). The rebate agreements do not obligate
                     a PBM or its clients to make specific drug choices or formulary decisions.98
                     The contract only binds the drug company to pay the rebate if the coverage is
                     selected.     For example, Mylan’s 2014 rebate agreement with Prime
                     Therapeutics



97
     First Amendment to Rebate Agreement, July 1, 2014, MYEP00000524-0529.
98
     Kent David Rogers (OptumRx) Deposition at 252



                                                     33
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 38 of 81


                                     CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                                                            .99 Based on this agreement,




     Figure 8: Fourth Amendment To Prime/Mylan Rebate Agreement, EpiPen Rebate
     Product Schedule




               82.   Sanofi’s contracts likewise incorporate                                 . For example,
                     Sanofi’s Tenth Amendment to its rebate agreement with                     contained the
                     following base rebate table for Sanofi’s                                          :100




99
     Jason Hall (Prime Therapeutics) Deposition Ex. 23 (MYEP00087496-7499 at -7498).
100
      Jason Hall (Prime Therapeutics) Deposition Ex. 12 (SAN-EPI_A-0064342-4410 at -4389).
                                                      34
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 39 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


  Figure 9: Tenth Amendment To                                   Rebate Agreement,                Rebate
  Requirements




VII. PBMS HAVE THE POWER TO EXTRACT MANUFACTURER REBATES AND
      IMPACT MANUFACTURER MARKET SHARE AND SALES

               83.    As described above, PBMs and health plans independently develop their drug
                      formularies to meet the clinical and cost objectives for their purchasers and
                      insured consumers. PBMs and health plans’ membership (often termed
                      “lives”) range in amount and can sometimes encompass several million
                      individuals. The two largest PBMs, CVS Caremark and ESI each claim to
                      manage over 80 million lives. UHC, one of the largest health insurers, claims
                      a membership over 40 million lives. Other PBMs and health insurance plans
                      have membership in the tens of millions. As a result, PBMs and health plans
                      wield significant power in drug formulary composition and in rebate
                      negotiations with manufacturers. The formulary coverage decisions made by
                      PBMs and health plans have significant impacts on prescription drug sales.

               84.    The Pharmaceutical Research and Manufacturers of America (PhRMA), an
                      organization that represents biopharmaceutical researchers and biotechnology
                      companies reported that “PBMs that negotiate on behalf of health plan
                      sponsors…are able to leverage their market power to obtain substantial
                      discounts and rebates on brand medicines.”101 The Eli Lilly 2017 Integrated
                      Summary Report states that the company rebates and discounts increased from
                      30% to 51% from 2013 to 2017, and “…pharmaceutical manufacturers’
                      increased competition and pharmacy benefit managers’ (PBMs) increased
                      negotiation leverage have resulted in consistently deeper discretionary
                      discounting over the past several years.”102

               85.    The PBMs have power to control the drugs they decide to include for coverage
                      and reimbursement for their customers. This includes the power to exclude
                      products from coverage, including market leading products. For example,


101
      Follow the Dollar report November 2017, page 2, PhRMA website, available at http://phrma-
          docs.phrma.org/files/dmfile/Follow-the-Dollar-Report.pdf.
102
      Eli Lilly 2017 Integrated Summary Report, page 22.
                                                       35
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 40 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      CVS Caremark announced in 2017 that it would exclude Sanofi’s market
                      leading basal insulin Lantus and its other basal insulin Toujeo from formulary
                      coverage and replace it with the basal insulin competitors Basaglar, Levemir,
                      and Tresiba.103 Sanofi’s former head of global marketing referred to        as
                      a product that was


                              ”104 Yet, notwithstanding the “                   number of patients that were
                      using the drug, PBMs were able to exclude                     in favor of competing
                      products.105

                86.   These financial stakes give drug manufacturers a strong incentive to compete
                      to secure preferred (or at least to avoid Tier 3 non-preferred) status on health
                      plan and PBM formularies compared with other branded drugs used for the
                      same medical condition.106 ESI explained their formulary management process
                      and published a formulary development “white paper” on its website, that
                      describes how formularies provide greater incentives to payors to use a
                      preferred formulary to obtain higher rebates from a manufacturer.107,108 CVS
                      Caremark also published an explanation of their formulary management
                      process to reduce costs, and allows customers to use a standard CVS Caremark
                      formulary or use a CVS Caremark formulary as a foundation to customize their
                      own formularies.109

                87.   PBMs and health plans have demonstrated the ability to shift market share.
                      Even for a drug that has a majority market share, PBMs and health plans are


103
      2017 Standard Formulary List of Removals and Updates, CVS Caremark website, available at
         https://cvshealth.com/sites/default/files/cvs-health-2017-standard-formulary-list.pdf; Drug Removals for
         Clients with Advanced Control Specialty Formulary, October 2018, CVS Caremark website, available at
         https://www.caremark.com/portal/asset/Formulary_Drug_Removals_JPMC.pdf; Formulary Drug
         Removals, January 2019, CVS Caremark website, available at
         https://www.caremark.com/portal/asset/Formulary_Exclusion_Drug_List.pdf;
104
      Peter Guenter (Sanofi) Deposition at 77-78.
105
      Peter Guenter (Sanofi) Deposition at 77-78.
106
      Express Scripts Rewards Low List-Priced Brands in 2019 Formulary, Retains Focus on Rebates.
         PharmaIntelligence website, https://pharmaintelligence.informa.com/resources/product-content/express-
         scripts-rewards-low-list-priced-brands-in-2019-formulary. Accessed 8 December 2018.
107
      White Paper: How We Build a Formulary, Express Scripts website, available at
        https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=1&ved=2ahUKEwiwosfxo5zhAh
        UJYK0KHWTqDeoQFjAAegQIARAC&url=https%3A%2F%2Flab.express-
        scripts.com%2Fabout%2F~%2Fmedia%2Ffb7c116a462a46fa95a5213e0af4bfc3.ashx&usg=AOvVaw1C7
        jO6JsrwXpVkcwCyeLR9.
108
      How We Build a Formulary, Express Scripts website, http://lab.express-scripts.com/lab/insights/drug-
        options/how-we-build-a-formulary.
109
      CVS Caremark Formulary Development and Management at CVS Caremark, available at
        https://www.caremark.com/portal/asset/FormDevMgmt.pdf.
                                                         36
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 41 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                       able to shift large market share, and are willing to do so if it is in the interest
                       of their membership. A large market share does not protect, and will not
                       guarantee, future formulary coverage.110,111,112,113,114,115

                88.    PBMs make independent formulary decisions based upon their clinical and
                       prescription net cost analysis, and can move their membership away from a
                       market leading drug to reduce costs. PBM ability to prefer a drug other than
                       the incumbent market leader, and disadvantage market leading drugs, has been
                       seen in several diabetes drug categories, including the following:

                      a. Basal insulins
                                 )123

                      b. DPP-4 inhibitors (displaced Januvia in favor of Onglyzia or Tradjenta)122

                      c. Human analogues (displaced Lilly insulins in favor or Novo Nordisk
                         insulins)122,123

                      d. SGLT-2 inhibitors (displaced Invokana in favor of Jardiance, Glyxambi, or
                         Farxiga)116,123

                      e. GLP-1 inhibitors (displace Byetta in favor or Victoza, Trulicity, or
                         Ozempic)117

                      f. Propon pump inhibitors (displaced Prilosec in favor or Protonix, Aciphex,
                         or Prevacid; displaced Nexium in favor or Dexilant)

                      g. Statins (displaced Zocor, Crestor, or Lipitor in favor of generics)




110
      Drug Removals for Clients with Advanced Control Specialty Formulary, Diabetes Category Drug Class,
         October 2018, CVS Caremark website, available at
         https://www.caremark.com/portal/asset/Formulary_Drug_Removals_JPMC.pdf.
111
      James Ayers (MedImpact) Deposition at 102-103
112
      Jason Hall (Prime Therapeutics) Deposition at 58.
113
      Kent David Rogers (OptumRx) Deposition at 97.
114
      Macy Shia (Kaiser Permanente) Deposition at 261 (Q. So your testimony is it wouldn't be difficult to move
        from one branded EAI device to another branded EAI device? A. Once our providers endorse it, it would
        not be difficult. It may require more education for a device, but once it's approved -- as you have noted, in
        Northern California was a 98 percent conversion.”)
115
      Saira Jan (Horizon) Deposition at 78-79.
116
      2019 Express Scripts National Preferred Formulary, available at
         http://www.mympcbenefits.com/Documents/MPC-2019-Express-Scripts-Preferred-Brand-Drugs-List.pdf.
117
      CVS Caremark Preferred Drug List January 2019, available at
        https://www.caremark.com/portal/asset/siemens_dl.pdf.
                                                          37
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 42 of 81


                                        CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      h. Human growth hormone (displaced Omnitrope in favor or Humatrop,
                         Genotropin, Saizen, or Notropin)122

                89.    The demonstrated market power of PBMs and health plans causes
                       manufacturers to compete not just on the clinical benefits of their products, but
                       also on net prescription cost (after discounts or rebates). The PBM testimony
                       in this case confirms that PBMs and health plans leverage their membership to
                       prompt manufacturers to offer rebates on competitive drugs when two or more
                       drugs are in the same therapeutic category. 118,119 As            representative
                       testified at her deposition in this case:120




                90.    PBMs and health plans can use utilization management controls to
                       disadvantage an incumbent market leader in favor of a new drug if they
                       determine that it would be clinically appropriate to do so and that the net
                       prescription cost reduction opportunity is worth the effort.121 As described
                       above, if two or more drugs are considered clinically interchangeable, the
                       comparative net prescription cost (after rebates) becomes a pivotal formulary
                       coverage decision criterion.122 Manufacturers are aware of the importance of


118
      Deborah Kronberg (Cigna) Deposition at 147-149 (Q. “…has it happened that a product with a higher market
         share has been put at a less preferred tier than a lower market share product? A. Yes, it has happened. Q.
         And has it happened that Cigna has step-edited a product that previously had a higher market share in
         favor of a product that has a lower market share? A. Yes, that has happened. Q. And has Cigna done prior
         authorizations in the same circumstance? A. Yes. . .. Q. Does that mean that from Cigna’s perspective, it
         could have moved market share from EpiPen to Auvi-Q? A. Yes. We would consider that a class where
         we would let them compete based on price.”).
119
      Lida Etemad (UnitedHealthcare) Deposition at 123 (“Any time there is a potential for increased competition,
         that would be good from a leveraging to a lower price perspective.” [sic]]); 215-217.
120
      Barbara Minton (Anthem) Deposition at 63-66.
121
      Barbara Minton (Anthem) Deposition at 65-69; Harry Vargo (Aetna) Deposition at 112-13; Adam Kautzner
         (ESI) Deposition at 191-93.
122
      Deborah Kronberg (Cigna) Deposition at 15; Jim Ayers (MedImpact) Deposition at 100-104; Jason Hall
         (Prime Therapeutics) Deposition at 27-29; Michael Brodeur (Aetna) Deposition at 130-31.
                                                         38
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 43 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      net prescription cost when PBMs and health plans view two or more drug
                      products as not clinically differentiated, and they know that PBMs or health
                      plans may exclude one product, and frequently respond to rebate solicitations
                      from PBMs and health plans.123,124 The formulary development and bid
                      submission process and cycle are well known.

VIII. GENERIC DRUGS PLAY AN IMPORTANT ROLE IN COST MANAGEMENT

                91.   The preference and promotion of generic drugs in place of brand drugs are
                      critical cost-containment components of health plan and PBM benefit design
                      and drug formularies.125 Approximately 85-90% of prescriptions are dispensed
                      with generic drugs,126 and generic-dispensing ratio is a PBM performance
                      metric.127 The American Academy for Accessible Medicines estimates that in
                      2017 generics generated a total of $265 billion in cost savings.128 Many health
                      plans and PBMs also provide financial incentives to physicians to prescribe
                      generic drugs whenever medically appropriate.129,130

                92.   When generic drugs are available and therapeutically equivalent to a branded
                      drug (referred to as a Reference Listed Drug (RLD) to which generics are
                      compared),131 health plans and PBMs may set a maximum reimbursement
                      amount (“maximum allowable cost” or MAC) which is often 70% or more
                      lower than the RLD brand drug which makes it more likely that a generic drug
                      will be dispensed.




123
      Peter Guenter (Sanofi) Deposition at 77-82;
124
      Bruce Foster (Mylan) Deposition at 54, 110, 265.
125
      AMCP Position Statement on Generic Drugs, revised February 2017, available at
        http://www.amcp.org/WorkArea/DownloadAsset.aspx?id=19771.
126
      Association for Accessible Medicines website, available at
         https://accessiblemeds.org/sites/default/files/2018_aam_generic_drug_access_and_savings_report.pdf.
127
      Liberman JN, Roebuck MC. Prescription Drug Costs and the Generic Dispensing Ratio. J Man Care Pharm.
         2010;16(7):502-06. Available at https://www.jmcp.org/doi/pdf/10.18553/jmcp.2010.16.7.502.
128
      AAM 2018 Generic Drug Access & Savings Report, available at
        https://accessiblemeds.org/resources/blog/2018-generic-drug-access-and-savings-report
129
      See e.g., Sarpatwari, Ameet, et al., “Paying Physicians to Prescribe Generic Drugs and Follow-On Biologics
         in the United States,” PLoS Medicine, 2015, page 4-5.
130
      Kaiser Employer Health Benefits Annual Survey 2018, Exhibit 9.5, page 174, available at
         http://files.kff.org/attachment/Report-Employer-Health-Benefits-Annual-Survey-2018.
131
      Reference List Drug (RLD) Access Inquiries, FDA website, available at
         https://www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopedandApproved/Approv
         alApplications/AbbreviatedNewDrugApplicationANDAGenerics/ucm607738.htm.
                                                         39
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 44 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                93.   The FDA Approved Drug Products with Therapeutic Equivalence
                      Evaluations132 (“Orange Book”) is a published reference that identifies
                      approved drug products. It identifies generic drugs that are therapeutically
                      equivalent to innovator branded drugs (RLD) as “AB-rated.” Health plan and
                      PBM formularies often limit reimbursement to the approximate cost of FDA-
                      approved therapeutic equivalent (e.g., AB rated) multi-source generics. Some
                      Board of Pharmacy state substitution laws encourage, and some require,
                      pharmacists to dispense AB-rated generics when they are available if there will
                      be cost savings to the consumer.133 Other states, known as “non-Orange book
                      states,” permit pharmacists to substitute a generic upon the patient’s request
                      even if it is not AB-rated, so long as it saves the patient money and is a
                      pharmaceutically equivalent product, such that prescribing it would not put the
                      patient at risk.134

                94.   The availability of a generic does not only impact the prescribing of the AB-
                      rated brand name drug, but also of other brand name drugs in the same
                      therapeutic class. For example, generic alternatives with lower net prescription
                      costs than branded options are typically covered on a lower formulary cost-
                      share tier (e.g., tier 1) and may be preferred by PBMs and health plans, which
                      would incentivize the use of generics over all competing brands.

IX.        SPECIFIC RESPONSES TO SANOFI’S ALLEGATIONS AND PROFESSOR
           SCOTT MORTON’S EXPERT REPORT

                95.   Against the preceding industry description, and based on my industry
                      background, I have been asked to offer my opinions on Sanofi’s allegations in
                      this case, and the expert opinions of Professor Fiona M. Scott Morton. I
                      include those direct responses here.

           A. Mylan Followed Common Business Practices Employed By Sanofi And Other
              Manufacturers.

                96.   The Sanofi Complaint in this matter alleges that “Mylan engaged in illegal
                      conduct”135 that harmed Sanofi and U.S. consumers through various activities,
                      including “unprecedented rebates to commercial insurance companies,
                      pharmaceutical benefit managers and state-based Medicaid agencies . . .




132
      FDA Approved Drug Products with Therapeutic Equivalence Evaluations, available at
        https://www.accessdata.fda.gov/scripts/cder/ob/.
133
      Shrank WH, Choudhry NK, et al. State Generic Substitution Laws Can Lower Drug Outlays Under Medicaid.
         Health Affairs. July 2010, available at https://www.healthaffairs.org/doi/full/10.1377/hlthaff.2009.0424.
134
      Vivian, JC. Generic-Substitution Laws. US Pharmacist. 2008;33(6): 30-34.
135
      Sanofi-Aventis U.S. LLC v. Mylan Inc.; and Mylan Specialty. L.P. Complaint, filed April 24, 2017, ¶1
                                                         40
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 45 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      conditioned exclusively [sic] on Auvi-Q not being an EAI drug device that
                      those payors would reimburse for use by U.S. consumers.”136

                97.   There is nothing unprecedented about the contracting practices challenged by
                      Sanofi in its Complaint or reflected in the documents and testimony I reviewed.
                      As discussed above, pharmaceutical manufacturers have paid rebates to health
                      plans and PBMs to gain drug formulary coverage preference for 35 years. In
                      fact, I was involved in the development of the first brand name rebate contract
                      in 1984 at UHC, and rebates based on formulary coverage (including preferred
                      or exclusive placement) have persisted since that time. Professor Scott Morton
                      not only fails to accurately describe pharmaceutical rebate negotiations and the
                      impact on EAI formulary coverage and access, she ignores that PBMs, health
                      plans, and pharmaceutical manufacturers have been negotiating rebates to
                      improve drug formulary coverage for several decades.

                98.   As explained throughout this report, both high rebates and rebates based on
                      improving the contracted drug formulary position and “conditioned” on
                      reducing or eliminating the formulary coverage of competing drugs, are
                      normal and customary in the managed prescription drug business.

                99.   As described above, it is common business practice for pharmaceutical
                      manufacturers to respond to competitive market opportunities by offering
                      rebates associated with specific, desired formulary preferences, such as
                      preferred brand status (i.e. to be one of several products on tier 2), exclusivity
                      (i.e. to be “1 of 1” product on tier 2, or the only product on formulary), and to
                      “contract away” UM controls, such as step edits and prior authorizations (i.e.
                      to remain unrestricted on tier 2 or tier 3). It is also common for rebates to
                      depend on restrictions being placed on competitive products (i.e. on tier 2, with
                      all competing products subject to prior authorization or step edit requirement).
                      Deponents from several PBMs and health plans, as well as representatives of
                      Sanofi and Mylan, confirmed the prevalence of rebating, including in
                      connection with preferred, and even exclusive, formulary access.

                100. Indeed, the current political focus on pharmaceutical drug pricing has
                     underscored that the rebating practices challenged by Sanofi are prevalent,
                     industry-wide practices. The Department of Health and Human Services
                     (HHS) of the current administration, looking to lower drug prices, published a
                     “Blueprint to Lower Drug Prices and Reduce Out-of-Pocket Costs” in May
                     2018.137 The HHS proposes to eliminate the Safe Harbor Protection for
                     traditional rebates, and recommends a drug discount be provided to patients at



136
      Id. ¶6.
137
      American Patients First. The Trump Administration Blueprint to Lower Drug Prices and Reduce Out-of-
        Pocket Costs, May 2018, Department of Health and Human Services, available at
        https://www.hhs.gov/sites/default/files/AmericanPatientsFirst.pdf.
                                                       41
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 46 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      the point of care as they obtain a prescription.138 More than 18,000 comments
                      have been submitted,139 and a common theme across them all is the prevalence
                      of rebates conditioned on preferred formulary coverage. Numerous executives
                      from the industry called before Congress to testify about drug prices have
                      emphasized the pervasiveness of rebate negotiations, including Sanofi’s own
                      CEO, Olivier Brandicourt, who recently submitted a statement to Congress
                      pointing out that “manufacturers pay significant rebates as a percentage of the
                      list price to both government and private payors, as well as other
                      intermediaries, in an effort to improve access for patients.”140 When asked
                      about the reason for high list prices for pharmaceutical products, Brandicourt
                      testified: “We’re trying to get, Senator, we’re trying to get formulary position
                      with those list price, high list price, high rebates. It’s a preferred position.”141

                101. Professor Scott Morton’s own testimony before Congress acknowledges both
                     the prevalence and cost-saving benefits of the rebating practices she
                     challenges. She testified that “. . . the way you get low prices in the
                     pharmaceutical industry is by the ability to exclude drugs. What do I mean by
                     that? You identify a few therapeutic substitutes and you essentially hold an
                     auction. . . . Whoever gives me the best prices is that one I am going to buy
                     from, and everybody else gets none of my business. When you can do that,
                     you force price competition….you are going to force price competition among
                     those drugs and that is how you get a low price. This is sometimes called
                     moving market share.”142 This is exactly what PBMs and health plans are
                     doing by leveraging their formulary control and large membership to present
                     competitive opportunities for pharmaceutical manufacturers to lower net
                     prescription costs through rebates for the benefit of insured consumers and
                     payors. In fact, PBMs are excluding more drugs in recent years to reduce costs
                     for insured consumers, which is what Dr. Scott Morton proposed. Indeed, just
                     last week, CVS Health announced a new drug pricing approach, emphasizing
                     that it uses its “proven cost management strategies” to lower net costs for
                     clients. CVS expressly stated in particular that “[t]hrough discounts, rebates,


138
      42 CFR Part 1001 Fraud and Abuse: Removal of Safe Harbor Protection for Rebates Involving Prescription
         Pharmaceuticals and Creation of New Safe Harbor Protection for Certain Point-of-Sale Reductions in
         Price on Prescription Pharmaceuticals and Certain Pharmacy Benefit Manager Service Fees, Office of
         Inspector General, Department of HHS, Federal Register. February 6, 2019;84(25), pages 2340 to 2363,
         available at https://www.govinfo.gov/content/pkg/FR-2019-02-06/pdf/2019-01026.pdf.
139
      Fraud and Abuse: Removal of Safe Harbor Protection for Rebates Involving Prescription Pharmaceuticals,
         Regulations.gov website, available at https://www.regulations.gov/docket?D=HHSIG-2019-0001.
140
      Written Testimony of Olivier Brandicourt, M.D., Before the Senate Committee on Finance, February 26,
         2019. https://www.finance.senate.gov/download/02262019-brandicourt-testimony
141
      Drug Pricing in America: A Prescription for Change, Part II, Sen. Comm. on Fin., at 3:20:10 (Feb. 26, 2019)
         (live testimony of Oliver Brandicourt, M.D.), https://bit.ly/2ugiTV8.
142
      Prescription Drug Pricing and Negotiation: Overview and Economic Perspectives for the Medicare
         Prescription Drug Benefit, page 13.
                                                         42
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 47 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      and price protection, we helped clients mitigate the impact of EpiPen price
                      increases.”143

                102. Professor Scott Morton fails to acknowledge that Sanofi has engaged in as
                     much or more of the same alleged “exclusionary”144 behavior of which she
                     accuses Mylan. Sanofi is a co-defendant (with other insulin manufacturers Eli
                     Lilly and Novo Nordisk) in insulin pricing litigation, and in a motion to discuss
                     argument, Sanofi, as a co-defendant, acknowledged that it “offers rebates to
                     PBMs because it is competing against other defendants for inclusion and
                     preferred placement of PBMs’ formularies.”145 Sanofi offered contracts for
                     several products, including Auvi-Q, that conditioned significant rebates on the
                     PBM or health plan placing restrictions on competing products.146,147,148,149

                103. For example, Sanofi offered           rebate contracts, the same as it accuses
                     Mylan of offering, to keep another competitor’s drug off of the formulary of
                          There are two competing and therapeutically interchangeable drugs in the
                     PCSK-9 lipid lowering drug category: Praluent and Repatha.


                                 150

                                                                                                  But—just as
                      with Mylan’s rebate offers for EpiPen

                                                                                       .

                104. Sanofi has routinely offered                     rebates to PBMs and health plans to
                     obtain




143
      CVS Health, Why the Time is Right for a New Pricing Model, March 19, 2019, available at
        https://payorsolutions.cvshealth.com/insights/why-the-time-is-right-for-a-new-pricing-model
144
      Expert Report of Dr. Fiona M. Scott Morton, February 4, 2019, ¶ 91-92,95,103,104-108, 110, 114-122, other.
145
      Defendants’ Memorandum of Law in Support of Motion to Dismiss the Consolidated Amended Class Action
         Complaint (Counts 1-6) In Re Insulin Pricing Litigation, Civil Action No. 17-699(BRM)(LHG), March 9,
         2018, page 38-39.
146
      Louanne Cunico (Presbyterian Health Plan) Deposition Ex. 45 (PHP 0001824.
147
      Barbara Minton (Anthem) Deposition at 113-116; 151-153; Ex. 7 (SAN-EPI-0436556-65557); Ex.8 (SAN-
         EPI-0432718).
148
      Bethanie Stein (Humana) Deposition at 239-240.
149
      Adam Kautzner (ESI) Deposition at 230-235; Ex.16 (SAN-EPI-0363626-3639).
150
      Regeneron/Sanofi cut heart drug price to $4,500 - $6,000 for Express Scripts. Reuters Health News, May 1,
         2018, available at https://www.reuters.com/article/us-regeneron-pharms-sanofi-fr-cholestero/regeneron-
         sanofi-cut-heart-drug-price-to-4500-6600-for-express-scripts-idUSKBN1I23FW.
                                                        43
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 48 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION




                                                                          151



                105. Sanofi’s rebates for its       products included high rebates for
                     exclusive tier coverage. For example, Sanofi offered a            to CVS
                     Caremark in 2014 for
                                                                 152
                                                                       Sanofi offered            a            for
                      exclusive commercial coverage of                                               .
                                                                                                     153
                                                                                                           Sanofi
                      submitted a rebate offer to                                                             .154
                      These are just a few examples.

                106. Sanofi made                  offers for Auvi-Q as well. For example, Sanofi was
                     asked by    ,155

                                                                         .156   Sanofi U.S. Pricing Committee
                      approved a                                                                      and that
                      offer was conveyed to               .157,158
                              .159

                                                                                        .160

                                                                                           161




151
      Peter Guenter (Sanofi) Deposition, Ex. 7 (SAN-EPI-1144954).
152
      CVSCM_EPI_000000072 at - 000000076.
153
      Fifteenth Amendment to the Preferred Savings Grid Rebate Program, SAN-EPI-0887394
154
      Keith Wade (Sanofi) Deposition at 210; Ex. 42 (SAN-EPI-0758107 to -8109).
155
      UnitedHealthGroup (UHG) is the corporate “health and well-being company.” UnitedHealthcare (UHC), is
         the health benefits division of UHG and Optum is the health services division of UHG. OptumRx is the
         PBM of Optum. See UnitedHealthGroup website, https://www.unitedhealthgroup.com/businesses.html.
         The terms UHG, UHC, and Optum, and OptumRx may be used interchangeably in several documents in
         this matter.
156
      Keith Wade (Sanofi) Deposition at 274; Ex. 36.
157
      Keith Wade (Sanofi) Deposition at 146-47; Ex. 15.
158
      Keith Wade (Sanofi) Deposition Ex. 14 (SAN-EPI-0129956 to -9960).
159
      Fiona Scott Morton (Sanofi Expert) Deposition Ex. 10 (SAN-EPI-0434385).
160
      Robert Eaton Deposition at 47, 115, 119; Ex. 12 (SAN-EPI-0446009-6011).
161
      Louanne Cunico (Presbyterian Health) Deposition at 45; see also; Cunico Ex. 19 (PHP0000385-87).
                                                           44
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 49 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                107. Professor Scott Morton argues that Mylan’s offering of the “additional
                     financial inducement”162 of price protection is an uncommon and nefarious
                     action of Mylan created to block Auvi-Q formulary access. She states:

                             Thus price protection augmented the impact of Mylan’s exclusionary
                             rebates: the PBM would get an additional reduction in the total payments
                             for EpiPen, but only if they agreed to formulary restrictions. Because
                             Auvi-Q could not attract the non-contestable share of the EAI market,
                             Sanofi could not effectively counter the financial inducement from
                             Mylan’s price protection offer with price protection of its own.”163

                108. This argument ignores the realities of PBM negotiations. As described above,
                     price protection has been a common component of rebate contracts for several
                     years.164,165 Price protection was neither unique to EpiPen rebates nor a
                     component only of exclusive rebate offers. Price protection, or renegotiation
                     of rebate levels, has been requested by PBMs and health plans for decades.
                     PBMs are increasingly demanding price protection from manufacturers, and
                     as discussed above have the power to exclude products when manufacturers
                     fail to offer it. Indeed, Professor Scott Morton fails to acknowledge that Sanofi
                     too offered price protection (“Price Predictability”) on its products, including
                     Auvi-Q, in rebate contracts.166,167,168,169,170,171,172
           B. PBMs Made Independent Coverage Determinations and Could Have Moved
              Against EpiPen In Favor Of Auvi-Q.

                109. Sanofi alleges that PBMs and health plans had no choice but to include EpiPen
                     on their formulary. This statement conflicts with the realities of how the
                     industry operates. As described above in section VII, PBMs and health plans

162
      Dr. Fionna Scott Morton Report ¶125.
163
      Dr. Fiona Scott Morton Report ¶125.
164
      The Declining Value of Payer Access: How to Improve Rebate Efficiency. 2016, Amundsen Consulting,
         pagers 3, 7, 9, available at https://www.marketingweb.iqvia.com/rebate-efficiency-payer-access/.
165
      Follow the Dollar, November 2017, PhRMA report, page 8, available at http://phrma-
          docs.phrma.org/files/dmfile/Follow-the-Dollar-Report.pdf.
166
      Peter Guenter (Sanofi) Deposition at 80-81, Ex. 7 (SAN-EPI-1144954.002, -.006, -.007, -.011, -.014, -.017,
          Ex. 10 at SAN-EPI-1154146 to 1154185.
167
      Commercial Plan Business, Express Scripts, Inc., January 1, 2010, SAN-EPI-0873203.
168
      Rebate Agreement, January 1, 2013, OptumRx, EAI 00230080 at EAI 00230107 to -0112.
169
      Fourth Amendment to the Rebate Agreement, July 1, 2015, CaremarkPCS Health LLC, CVSC_EPI-
         000000101, at CVSCM_EPI_000000116 to -0119.
170
      Louanne Cunico (Presbyterian Health) Deposition, Ex. 182 (PHP 0001824).
171
      Adam Kautzner (ESI) Deposition Ex.16 at (SAN-EPI-0363636-3637).
172
      Barbara Minton (Anthem) Deposition Ex.8 (SAN-EPI-0432718).
                                                         45
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 50 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      make formulary decisions, disadvantaging or excluding an incumbent with
                      high market share such as EpiPen, if there is an opportunity to reduce
                      prescription costs.

                110. As discussed in this report, health plans and PBMs must cover drugs needed
                     to meet the medical needs of covered members. However, when formulary
                     decision makers have more than one drug option available that are considered
                     therapeutic alternatives (i.e. same active ingredient and medical use), the
                     clinical benefit, safety risks, and cost, and other considerations, of the available
                     products are analyzed and compared. Decision-makers then determine if more
                     than one similar product is necessary for formulary coverage. If there is not a
                     medical need for more than one product, and if there are cost-savings reasons
                     to limit coverage to one product, some plans and PBMs may only reimburse
                     for one product. Other Plans and PBMs may prefer one product with lower net
                     costs, but cover one or more similar products at a higher, disadvantaged tier.
                     This decision – to cover one or more product – is entirely the decision of the
                     health plan and PBM based upon the clinical factors, cost savings, and other
                     information being considered.

                111. Market competition presents an opportunity to PBMs and health plans to
                     reduce costs by leveraging their membership to force price competition
                     (through a lower WAC or rebates) among manufacturers of products with little
                     to no clinical differentiation (e.g., EpiPen, Auvi-Q, generic EAI device). The
                     launch of Auvi-Q and rebate offers from Sanofi to managed care organizations
                     presented this competitive opportunity.

                112. When Auvi-Q was on the market, all EAI products contained the same active
                     drug (epinephrine) and strength (either 0.3 mg/ml or 0.6 mg/ml), and there was
                     no difference in the active drug component. Health plans and PBMs needed
                     to cover at least one EAI for their insured consumers with a history of, or
                     potential to experience, anaphylaxis. However, the evidence I reviewed
                     suggest that PBMs and health plans thought it was therapeutically unnecessary
                     to cover more than one EAI product.173 More than one EAI would offer choice,
                     but choice would become a secondary consideration if there was an
                     opportunity to significantly reduce EAI product category costs. The net
                     prescription cost (after rebates) would be an extremely important formulary
                     decision factor in deciding which product to cover or whether to cover multiple
                     products.174

                113. As explained above, PBMs and plans, representing millions of insured
                     consumers, consider drug net prescription cost resulting from rebate offers,


173
      Kent Rogers (OptumRx) Deposition at 60-61.
174
      Deborah Kronberg (Cigna) Deposition at 148-150 (“for this particular class, that’s how the decision would
         have been made. . .. It was drive by cost.”).
                                                         46
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 51 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      among other data and information, when they decide to accept or reject a rebate
                      offer and make changes to their drug formulary based upon net prescription
                      cost and other factors. The evidence suggests they did that here. For example,
                      in May 2013,
                                                                                                            175



               114. Professor Scott Morton’s statement that “PBMs felt that they had no choice
                    but to accept Mylan’s exclusionary rebate offers”176 and exclude or
                    disadvantage Auvi-Q reflects either a total misunderstanding or
                    mischaracterization of the realities of rebate negotiations and formulary
                    decisions. As explained above, the health plans and PBMs had market power,
                    not Mylan. If Mylan had not offered high rebates, it is my opinion that Mylan
                    reasonably could have expected that EpiPen would have been excluded from
                    formularies and suffered significantly reduced sales. If health plans and PBMs
                    had the desire and financial incentive to stop coverage of Mylan’s EpiPen, and
                    instead prefer another brand of epinephrine auto-injector (EAI), they could
                    easily do so, despite the market share of EpiPen—and while Auvi-Q was on
                    the market, many of them did.177

               115. For decades, PBMs and health plans have demonstrated their ability to move
                    share through utilization management techniques, including away from
                    incumbent market-leading products. When I worked for UHC in the 1980s,
                    we implemented a mandatory drug formulary with high prescriber
                    conformance and were able to control market share of formulary products. In
                    the mid-1980s, we pursued rebate contracts and made formulary changes to
                    reduce the market share of dominant non-rebated brand drugs from 80 share
                    to 20% within six months with utilization management, and, at the same time,
                    increase the market share of a competing contracted brand from a 17% share
                    to a 90% share in the same time.178 As described earlier in this report, PBMs
                    and health plans have continued to exercise this power.

               116. As to the EAI class in particular, PBMs and health plan deponents testified in
                    this case that the EAI class is not considered a sensitive class and that either
                    EpiPen or Auvi-Q could have been preferred without significant member
                    disruption. For example, Kaiser Permanente’s representative testified that
                    “Kaiser Permanente is actually known for moving product A to B when
                    everything is equivalent,” and that, for the EAI class in particular, “it would



175
      Lida Etemad (UnitedHealthcare) Deposition Ex. 13, EAI 00078985.
176
      Dr. Fiona Scott Morton Report ¶ 120.
177
      Lida Etemad (UnitedHealthcare) Deposition at 216-17; Deborah Kronberg (Cigna) Deposition at 148-49;
         Macy Shia (Kaiser Permanente) Deposition at 260-61; Saira Jan (Horizon) Deposition at 78.
178
      Navarro RP. Marketing Pharmaceuticals to Managed Care Systems. March 1988. Spectrum publications,
         Arthur D. Little Decision Resources, page 1-29 to 1-38.
                                                       47
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 52 of 81


                                      CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                      not be difficult” to move consumers from one branded device to another.179
                      UHC’s representative explained at her deposition that it was possible to
                      exclude EpiPen:180

                            Q. And at this time were you thinking it was a possibility to cover
                            Auvi-Q®?
                            A. Yes
                            Q. And at this time was it a possibility to exclude EpiPen®?
                            A. Yes

               117. Cigna’s representative provided similar testimony. She testified that Cigna did
                    not consider the EAI class to be sensitive, that the health insurance company
                    could have moved market share from EpiPen to Auvi-Q, and that the decision
                    to keep EpiPen was based on the fact that the net cost of Auvi-Q was higher
                    than EpiPen.181 Other documents and testimony I reviewed confirmed that if
                    Mylan had “withheld” rebates and discounts, health plans and PBMs may have
                    excluded EpiPen from coverage, or disadvantaged EpiPen at a higher
                    copayment formulary tier.

               118. Pharmaceutical manufacturers are on notice that their drugs could become
                    “non-covered” (NDC blocked) if there are therapeutic competitors with a
                    lower net cost, and that rebates may improve price competition for their
                    products resulting in formulary coverage, or improved coverage. The threat
                    of being excluded encourages manufacturers to offer aggressive rebates to
                    maintain coverage and/or coverage advantages over competing drugs. That
                    threat extends to popular and well-known products. Mylan’s Bruce Foster,
                    Director of National Accounts, who had responsibility for rebate negotiations
                    with certain PBMs, explained that he knew this was a real possibility for
                    EpiPen, and that Mylan offered competitive rebates with this risk in mind:182

                            [T]here are some very, very strong branded players that ended up
                            on those exclusion lists. One example is Advair. No one would have
                            thought that [the PBM] would have placed a product with that
                            strong brand recognition on an exclusion list. So, with that in mind,
                            with that knowledge and understanding that it was ESI’s pursuit to
                            have a one-of-one position, it was very important that Mylan
                            competed to make sure we had the one-of-one position to not be on
                            that exclusion list because we knew that was a very real possibility.




179
      Macy Shia (Kaiser Permanente) Deposition at 260-61.
180
      Lida Etemad (UnitedHealthcare) Deposition at 115.
181
      Deborah Kronberg (Cigna) Deposition at 148-149.
182
      Bruce Foster (Mylan) Deposition at 108-109.
                                                          48
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 53 of 81


                                          CONTAINS HIGHLY CONFIDENTIAL INFORMATION


               119. PBMs and health plans expressly threatened to Mylan that they would exclude
                    EpiPen, leveraging that threat into greater rebates. For example,



                                    ”183 In the 2014 and 2015 rebate negotiations,


                                                                                  PBMs and payors
                                                                                      184

                      also solicited offers from Mylan for step edits and exclusivity. For example,

                                                                               185

                                                                               .186

               120. Sanofi should have been equally aware of PBM exclusion lists and the
                    possibility of Auvi-Q coverage exclusion from PBM formularies—if not more
                    so. Sanofi is a sophisticated global pharmaceutical manufacturer with a broad
                    branded product portfolio and a history of successful drug product approvals
                    in the U.S. and other countries. The 2012 Sanofi Annual report noted €34.9
                    billion [appx. $46 billion in 2013 dollars] in global sales and a presence in 100
                    countries.187 As explained above, Sanofi offers rebates—including for
                    exclusive positioning—on many of its branded products. Mylan, by contrast,
                    has primarily a generics portfolio, with far fewer branded drug products than
                    Sanofi, and fewer rebate agreements for branded products. Sanofi certainly
                    had the industry experience and resources to compete.

               121. Sanofi, like Mylan, could have competed on net cost to secure better formulary
                    coverage, but it did not. Auvi-Q® was launched after years of prep-launch
                    strategy planning that including marketing to prescribers, consumers, and to
                    managed markets payors.188 The Sanofi marketing team for Auvi-Q (then
                    named E-CUE) was advised in October 2011 that managed care customers
                    concerned about

                                   .189



183
      Kent David Rogers (ESI) Deposition Ex. 5, at MYEP00081290-1291.
184
      Adam Kautzner (ESI) Deposition at 154-160; Ex. 20, 21.
185
      Jim Ayers (MedImpact) Deposition Ex. 42, at MYEP00719327.
186
      Deborah Kronberg (Cigna) Deposition Ex. 5, at MYEP00623282.
187
      Sanofi 2012 Annual Report, available at
         http://annualreview2012.sanofi.com/pdf/sanofi_annual_report2012.pdf
188
      Patrick Byrne (PayerSciences) Deposition Ex. 2 at SAN-EPI-0532759 (and most Byrne Exhibits)
189
      Patrick Byrne (PayerSciences) Deposition Ex. 2 at SAN-EPI-0532760 and 32766 to 32771.
                                                       49
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 54 of 81


                                       CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                122. Lastly, Professor Scott Morton argues that “Sanofi was not able to compete
                     head-to-head with Mylan” because the “large lump-sum loss that PBMs knew
                     they would face if they included Auvi-Q on the formulary was too large.”190
                     She elaborated at her deposition that she believes the competition between
                     Mylan and Auvi-Q for formulary coverage

                        wasn’t about a per unit price. There was no per unit price. It was—price
                        reduction. It was a lump sum reduction. So the per unit price is whatever the
                        list price is. And then when you get to the end of the year, when you’ve been
                        exclusive, you get that lump of rebates back. So because of the conditional
                        nature of the payment, it’s not a unit for unit, pen for pen rebate . . . . And
                        what I'm trying to explain to you is that that net price is misleading. That's
                        not what's being compared. What's being compared is the lump sum that will
                        be given back to the PBM if they don't buy Auvi-Q. If they put Auvi-Q on the
                        formulary, they lose that lump sum, okay? So that lump sum is exactly a
                        payment to the plan to not take Auvi-Q. . . . This is not about this -- this --
                        asking me about the net price implies that the plan is making a choice
                        between two products on the basis of net price. It's not.”191

                123. This is incorrect. As I described above, PBMs and health plans absolutely
                     make choices between two products on the basis of unit net price, or net price
                     per prescription. Professor Scott Morton ignores the testimony in this case
                     confirming what is commonly understood by all sophisticated players in the
                     industry: that drug net cost per prescription, made more competitive with
                     rebates, is the most important drug price considered in formulary coverage
                     decisions.

           C. Professor Scott Morton Fails To Consider This Potential Impact of Generic
              EAI Device on Auvi-Q Share.

                124. In developing her damages model, Professor Scott Morton also assumes that
                     the launch of an AB-rated generic to EpiPen would have no effect on Auvi-Q
                     sales.192 That is a fundamentally flawed assumption that wholly ignores the
                     realities of the interaction between brand and generic drugs. The availability
                     of a lower-cost generic EAI would be expected to take market share from all
                     branded EAI devices.

                125. First, as explained above, PBMs and health plans provide financial incentives
                     to consumers to use lower-cost generics. In fact, PBMs commonly have
                     generic dispensing rates as a performance targets in payor contracts. If a
                     generic EAI with a lower net prescription cost became available, it could be


190
      Dr. Fiona Scott Morton Report ¶ 118.
191
      Dr. Fiona Scott Morton (Sanofi Expert) Deposition at 144-45.
192
      Dr. Fiona Scott Morton Report ¶¶ 216-220.
                                                        50
      Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 55 of 81


                                     CONTAINS HIGHLY CONFIDENTIAL INFORMATION


                     covered on a lower formulary cost-share tier and might be preferred by many
                     PBMs and health plans. If that occurred, it would be expected to take market
                     share from all branded EAI products, including both EpiPen and Auvi-Q.

               126. Second, a check of the Orange Book revealed epinephrine “intramuscular,
                    subcutaneous” injectable device products (e.g., EAI products), including
                    Adrenaclick (a RLD, not therapeutically equivalent to EpiPen), a generic EAI
                    from Teva Pharmaceuticals (therapeutically equivalent to EpiPen), EpiPen and
                    EpiPen JR versions from Mylan (RLD), Auvi-Q from kaléo (RLD, not
                    therapeutically equivalent to EpiPen), and Twinject from Impax Laboratories
                    (RLD, not therapeutically equivalent to EpiPen).193 Again, as described
                    elsewhere in this report, and based upon variation in state requirements, it is
                    likely that some pharmacists would choose to offer or substitute an alternative
                    generic EAI such as the Teva generic in place of EpiPen or Auvi-Q if requested
                    by the patient.

               127. My opinions expressed herein are based on the material reviewed to date. I
                    reserve the right to modify, amend, or supplement my analysis and opinions if
                    additional information becomes available to me.

                     Dated: March 25, 2019
                     Signature:




193
      FDA Approved Drug Products with Therapeutic Equivalence Evaluations, epinephrine, accessed 4 March
        2019, available at https://www.accessdata.fda.gov/scripts/cder/ob/search_product.cfm.
                                                      51
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 56 of 81




                       APPENDIX A
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 57 of 81




                        R o b ert         P.     N ava rr o ,   P h ar m D
                                    C u r ri c ulu m Vi t a e


Current Professional Experience
     • Clinical Professor, Department of Pharmaceutical Outcomes & Policy,
       University of Florida, College of Pharmacy, Gainesville, FL (2011 – present)
             ✦    PharmD and graduate school faculty status and teaching
                  responsibilities
             ✦    Managed Care Pharmacy Systems Specialty Track Director and
                  instructor, online MS Pharmacy program


     • President, Navarro Pharma, LLC (1993 – present)
             ✦    Consult to pharmaceutical manufacturers on managed care pharmacy
                  access, reimbursement, pricing, and contracting, payer market
                  research on existing and pipeline drugs
             ✦    Legal expert witness on managed healthcare pharmacy and related
                  matters
    • Assistant Editor, Journal of Managed Care & Specialty Pharmacy


Pa s t P r o f e s s i o n a l E x p e r i e n c e
    •    Interim Editor, Journal of Managed Care Pharmacy (2012 - 2013)
    •    Executive Advisory Committee, Campbell Alliance, Raleigh, NC (2003 –
         2007)
    •    Chairman, P & T Insight, Medicom International (1988 — 2008)
    •    Vice President, Pharmacy & Therapeutics, Express Scripts, Inc. (1996 – 1999)
    •    Group Vice President, Professional Services, Emron (division of IMS
         America) (1993 – 1996)
    •    Associate Vice President, Provider Services, Health Net, Los Angeles, CA
         (1988 - 1993)
    •    Director of Pharmacy Services, United HealthCare Corporation and
         Physicians Health Plan of Minnesota (1983 – 1988)
    •    Clinical Pharmacist, St. Mary’s Hospital, Minneapolis (1980 – 1983)


25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 58 of 81




   •   Clinical Instructor, Department of Family Practice, School of Medicine,
       University of Minnesota, Minneapolis (1977 – 1981)
   •   Partner, Pharmaceutical Consultant Services, PA, St. Paul, MN (1977 – 1983)
   •   Co-Owner, Gallery Professional Pharmacy, St. Paul, MN (1977 – 1983)


Education
   •   PharmD, College of Pharmacy, University of Minnesota, Minneapolis, MN
   •   BS, Pharmacy, College of Pharmacy, University of Minnesota, Minneapolis,
       MN
   •   BS, Biology, St. John’s University, Collegeville, MN
   •   Certificate, Management Development Program in Health Care, University
       of Southern California, Los Angeles
   •   Certificate, Information Management Executive Course, University of
       Michigan, Ann Arbor


Professional Affiliations
   •   Academy of Managed Care Pharmacy (co-founder and first president)
   •   Academy of Managed Care Pharmacy Foundation (co-founder and first
       director)
   •   Past interim editor, past assistant editor, and editorial advisory board
       member, Journal of Managed Care & Specialty Pharmacy
   •   Member, AMCP Past Presidents and Founders Council
   •   Periodic Member, National Council on Prescription Drug Programs
   •   Member, International Society for Pharmacoeconomics and Outcomes
       Research


Professional Recognition
   •   2009 recipient of the Foundation for Managed Care Pharmacy Steven G.
       Avey Award




   25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 59 of 81




L e g a l E x p e r t W i t n e s s Te s t i m o n y

    Recognized by the court as an expert in managed care prescription drug benefit
    programs, pharmaceutical contracting, and related matters. Litigations in which
    oral or written testimony has been provided are listed below:
    1. 1994 – Brand Name Prescription Drug Antitrust Litigation. Master File No.
       94 C 897; MDL No. 997. United States District Court Northern District of
       Illinois Eastern Division. Retained by Sidley Austin LLP on behalf of
       pharmaceutical company defendants.
    2. 2004 – Pharmaceutical Industry Average Wholesale Price Litigation. MDL
       No. 1456; Civil Action: 01-CV-12257-PBS. United States District Court for
       the District of Massachusetts. Retained by White & Case on behalf of
       pharmaceutical company defendants.
    3. 2005 - AdvancePCS Health, L.P. v. Takeda Pharmaceuticals America, Inc.
       Case No. 76 193 00202 04 JMLE. American Arbitration Association
       Commercial Arbitration Tribunal. Retained by Hogan & Hartson on behalf of
       Takeda Pharmaceuticals.
    4. 2005 – Diversified Pharmaceutical Services, Inc. v. Medica Health Plans.
       American Arbitration Association. Retained by Merchant & Gould on behalf
       of Express Scripts, Inc.
    5. 2006 – TRICOR Direct Purchaser Antitrust Litigation. Civil Action NO.
       05-340 KAJ US District Court District of Delaware. Retained by Patterson
       Belknap on behalf of Abbott Laboratories.
    6. 2006 – Commonwealth Care Alliance and others v. AstraZeneca
       Pharmaceuticals LP. Civil Action No. 05-0269 Massachusetts Superior Court;
       James Weiss and others vs. AstraZeneca Pharmaceuticals LP. Case No.
       BC323107 California Superior Court. Retained by Sidley Austin LLP on
       behalf of Astra Zeneca.
    7. 2009: Southeastern Pennsylvania Transportation Authority v. Caremark PCS
       Health, L.P. (formally known as) AdvancePCS Health, L.P. Case no. 07-2919
       United States District Court Eastern District of Pennsylvania. Retained by
       Foley & Lardner on behalf of Caremark.
    8. 2010 – Warner-Lambert Co., et al. v. Purepac Pharmaceutical Co. et al.,
       Civil Action No. 00-2931 (FSH) and Pfizer Inc., et al. v. Purepac
       Pharmaceutical Co. et al., Civil Action No. 00-3522; In re Gabapentin Patent
       Litigation, MDL No. 1384. Retained by Axinn Veltrop Harkrider.



    25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 60 of 81




   9. 2010 - A.F. OF L. – A.G.C. Building Trades Welfare Plan et al v. SmithKline
      Beecham Corporation D/B/A GlaxoSmithKline PLC (Flonase Antitrust
      Litigation). Case No 2:08-cv-3301. Retained by Ballard Spahr on behalf of
      GlaxoSmithKline PLC.
   10. 2011 – Metoprolol Succinate End-Payer Antitrust Litigation. Civil Action No.
       06-71-GMS. Retained by Sidley Austin LLP on behalf of AstraZeneca LP.
   11. 2012 - Rx.Com, Inc, and Joe S. Rosson vs. John M. O’Quinn & Associates D/
       B/A The O’Quinn Law Firm, et al. District Court of Harris County, TX, Case
       NO. 2010-66863. Retained by Beck Redden & Secrest.
   12. 2013 - Astrazeneca AB, Astrazeneca LP v. Hanmi USA, Inc., Hanmi
       Pharmaceutical Co. Ltd. US District Court for the District of New Jersey.
       Civil Action No. 3: 11-cv-00760_JAP-TJB. Retained by Covington Burling
       LLP on behalf of AstraZeneca.
   13. 2013 - Astrazeneca AB, Aktiebolaget Hassle, KBI-E Inc., and Astrazeneca,
       LPm v. Apotex Corp., Apotex., Inc. And Torpharm, Inc., In re Omeprazole
       Patent Litigation. US District Court Southern District of New York. Civil
       Action No. 01- CIV-9351 (DLC) and M-21-81 (DLC) MDL Docket No. 1291.
       Retained by Sidley Austin LLP on behalf of AstraZeneca.
   14. 2015 - Warner Chilcott Company, LLC, et alk., v. Teva Pharmaceuticals USA,
       Inc. Civil Action No. 11-6936 (SRC) (CLS). US District for New Jersey.
       Retained by Covington Burling LLP on behalf of Warner Chilcott Company.
   15. 2015 - Astrazeneca AB, Aktiebolaget Hassle, Astrazeneca LP, KBI In c., and
       KBI-E Inc. v. Mylan Laboratories Limited and Mylan Inc. Civil Action No.
       3:12-CV-01378-MLC-TJB. Retained by Covington Burling LLP on behalf of
       AstraZeneca.
   16. 2015 - Monica Barba and Jonathan Reisman v. Shire US Inc. Case No.
       1:13-21158-Civ-Lenard/Goodman. Retained by Frommer Lawrence on
       behalf of Shire US Inc.
   17. 2015 - CIPRO Cases I & II. Hoechst Marrion Roussel, Inc., Watson
       Pharmaceuticals, Inc., The Rugby Group, Inc., and Barr Laboratories.
       Retained by Kirkland & Ellis LLP on behalf of defendants.
   18. 2016 - Aggrenox Antitrust Litigation. US District District Court for
       Connecticut. Docket No. 3:14MD2516 (SRU). Teva Pharmaceuticals, USA,
       Inc., Barr Pharmaceuticals USA, Inc., Duramed Pharmaceuticals, Inc.,
       Boehringer Ingelheim Pharma GmbH & Co. KG, Boehringer Ingelheim



   25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 61 of 81




          International GmbH, and Boehringer Ingelheim Pharmaceuticals, Inc.20.
          Retained by White & Case on behalf of defendants
      19. 2016 - Painters and Allied Trades District Council 82 Health Care Fund v.
          Forest Laboratories LLC, et al, No. 13-CV-13113 (NMG) (D.Mass). Retained
          by Debevoise & Plimpton LLP on behalf of Forest Pharmaceuticals.
      20. 2016 - Lidoderm Antitrust Litigation. MDL Docket No. 14-md-02521-WHO.
          Retained by Arnold & Porter on behalf of Endo Pharmaceuticals, Teikoku
          Pharma, and others.
      21. 2016 - Rickitt Benckiser Pharmaceuticals Inc And Monosol Rx LLC v. Par
          Pharmaceuticals Inc and Intelgenx Technologies Corp. CA No. 14-01573-
          RGA. Retained by Covington Burling LLP on behalf of Rickitt Benckiser
          Pharmaceuticals, Inc, and Indivior, PLC.
      22. 2016 - Corcoron et al vs. CVS. Civil Action No. 15-CV-3404-YGR. Retained
          by Stein Mitchell on behalf of Plaintiffs.
      23. 2018 - Takeda Pharmaceuticals USA, Inc., v. West-Ward Pharmaceutical
          Corporation, Hikma Americas, Inc., and Hikma Pharmaceuticals, PLC. US
          District Court for the District of Delaware. Case No. 1:14-cv-01268-RGA-
          SRF. Retained by Munger, Tolles & Olson LLP on behalf of Takeda
          Pharmaceuticals.


P u b l i c a t i o n s , Po s t e r s , A b s t r a c t s 1
      1. Navarro RP Fundamentals of Managed Care Pharmacy 2nd Edition -
         Professional Version, Modules 1, 3, 5, and 8. Academy of Managed Care
         Pharmacy. 2019. Available at http://amcplearn.org/products/1564/the-
         fundamentals-of-managed-care-pharmacy-certificate-program-2nd-edition-
         professional-version.
      2. Navarro RP. Introduction to Medicare and Medicaid. In: Whalen K and
         Hardin HC ,eds. Medication Therapy Management: A Comprehensive
         Approach, 2nd ed. New York, NT: McGraw-Hill Education; 2018:1-54.
         Available at https://accesspharmacy-mhmedical-com.lp.hscl.ufl.edu/
         content.aspx?bookid=2319&sectionid=180046608.
      3. Thomas R, Zhou L, and Navarro RP. Identification of Desirable and Non-
         Desirable Drug and Disease State Characteristics in Outcomes-Based



1   Ten years of Managed Care Interface published editorials (1990-2000) are not included.


      25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 62 of 81




      Contracts: A Review of Current Literature. AMCP NEXUS Meeting, Orlando,
      FL, 23-25 October 2018.
   4. Navarro RP. Changing the Way We Pay for Health Care: Is Value the New
      Plastic? J Man Care Pharm. 2017;23(10):998-1002. Available at https://
      doi.org/10.18553/jmcp.2017.23.10.998.
   5. Nazareth T, Ko JJ, Sasane R, Frois C, Carpenter S, Demean S, Vegesna A, Wu
      E, and Navarro RP. Outcomes-Based Contracting Experience: Findings from
      Research with US and European Stakeholders. J Man Care Pharm.
      2017;23(10):1018-1026. Available at https://doi.org/10.18553/jmcp.
      2017.23.10.1018.
   6. Goble JA, Ung A, von Boemmel-Wegmann S, Navarro RP, and Parece A.
      Performance-Based Risk-Sharing Arrangements: US Payer Experience and
      Insights. J Man Care Pharm. 2017;23(10):1042-1052. Available at https://
      doi.org/10.18553/jmcp.2017.23.10.1042.
   7. Navarro R, Whangbo A, et al. An Assessment of the Persistence and
      Medication Possession Ratio of Adjunctive Treatments to Levodopa in
      Patients with Parkinson’s Disease. AMCP NEXUS Meeting, Dallas, TX. 18
      October 2017 (poster/abstract).
   8. Navarro RP, Whangbo A, Pahwa R, Isaacson SH, et al. An Assessment of the
      Persistence and Medication Possession Ratio of Adjunctive Treatments to
      Levodopa in Patients with Parkinson’s Disease (PD). International Society for
      Pharmaceutical Economics and Outcomes Research (ISPOR) meeting.
      Boston, MA, 23 May 2017 (poster/abstract).
   9. Bolus CL, Kenney JT, Rice G, and Navarro R: Primary Biliary Cholangitis:
      Medical and Specialty Pharmacy Management Update. J Man Care Pharm.
      2016;22(10-a-s); available at http://www.jmcp.org/doi/full/10.18553/jmcp.
      2016.22.10-a-s.s3.
   10. Goble J, Ung B, Navarro R, von Boemmel-Wegmann S, and Parece A.
       Disease, Drug, Outcomes Data Requirements, and Contract Template
       Component Recommendations to Improve Performance-Based Risk-Sharing
       Arrangements. AMCP NEXUS Meeting, Washington, DC, October 2016
       (poster/abstract).
   11. Goble J, Ung B, Navarro R. Performance-Based Risk-Sharing Agreements
       with Drug Manufacturers. AMCP Annual Meeting, April 2016, San
       Francisco, CA (poster/abstract).




   25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 63 of 81




   12. Yoonyoung Choi and RP Navarro: Assessment of the Level of Satisfaction
       and Unmet Needs of Drug Formulary Decision Makers. J Man Care Pharm
       2016;22(4):368-375e.
   5. Nazareth T, Ko J, Frois C, Carpenter S, Demean S, Wu E, Sasane R, Navarro
      R. Outcomes-Based Pricing and Reimbursement Arrangements for
      Pharmaceutical Products in the U.S. and EU-5: Payer and Manufacturer
      Experience and Outlook. AMCP NEXUS, Orlando, FL, October 2015
      (poster/abstract).
   6. Nazareth T, Ko J, Frois C, Carpenter S, Demean S, Wu E, Sasane R, Navarro
      R. Outcomes-Based Contracting for Pharmaceutical Products in the United
      States: Payer and Manufacturer Experience and Outlook. International
      Society of Pharmacoeconomics and Outcomes Research Annual Meeting,
      Philadelphia, PA, July 2015 (poster/abstract).
   7. Nazareth T, Ko J, Frois C, Carpenter S, Demean S, Wu E, Sasane R, Navarro
      R. Outcomes-Based Contracting for Pharmaceutical Products in the United
      States: Payer and Manufacturer Experience and Outlook. AMCP NEXUS,
      Boston, MA, October 2014 (poster/abstract).
   8. Yoonyoung Choi and RP Navarro. Assessment of the Level of Satisfaction
      and Unmet Needs of Drug Formulary Decision Makers. AMCP NEXUS,
      Boston, MA, October 2014; (poster/abstract)
   9. Navarro RP (editor). Managed Care Pharmacy Practice, 3rd ed. (in progress).
      Jones & Bartlett Learning, Sudbury, MA. 2016 (est.).
   10. Navarro RP (moderator). Translating Clinical Guidelines into Practice: The
       Effective and Appropriate Use of Human Growth Hormone. American
       Journal of Managed Care, in press, 2013.
   11. Navarro RP and Tertocha PC. The Affordable Care Act: Implications for
       Pharmacists, Pharmacy Technicians, and Patients. Postgraduate Healthcare
       Education, LLC, 2013, available at http://www.powerpak.com/course/
       preamble/109309.
   12. Navarro RP and Johnson KJ. Opportunities and Challenges of Specialty
       Pharmaceuticals (editorial). JMCP 19(1); 2013: 70-71.
   13. Navarro RP (moderator). Considerations for the Optimal Use of
       Immunoglobulin. Journal of Managed Care. 2012; 18(4S).
   14. Navarro RP (moderator). Quality Improvement Expert Roundtable. American
       Journal of Managed Care video web seminar.



   25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 64 of 81




   15. Navarro RP, Stern C, Hailey R. “Prescription Drug Benefits in Managed
       Care” in, Kongstvedt PR, ed. Essentials of Managed Health Care, 6th Edition,
       Jones & Bartlett Publishers, Sudbury, MA; 2012.
   16. Navarro RP, moderator. Management Strategies for Atrial Fibrillation:
       Improving Outcomes in Managed Care. American Journal of Managed Care
       video web seminar. Published January 2010. Available at http://
       www.ajmc.com/AF_Roundtable.
   17. Navarro RP, moderator. Contemporary Management Strategies for
       Fibromyalgia. American Journal of Managed Care. 2009;15(6): S197-S218.
   18. Navarro RP: Tablet Splitting. Much Ado About Nothing? Journal of Managed
       Care Pharmacy. 2009; 15(3), April 2009
   19. Navarro RP, ed. Managed Care Pharmacy Practice, 2nd Edition, Jones and
       Bartlett Publishers, Sudbury, MA; 2009.
   20. Navarro RP, Rice GK, and Schaecher, KL. Asthma Management Guidelines:
       Updates, Advances, and New Options. Journal of Managed Care Pharmacy.
       2007; 13(6):S1-S13.
   21. Navarro RP, Mitrzyk BM, and Bramley TJ. Chronic Insomnia Treatment and
       Medicare Part D: implications for managed care organizations. American
       Journal of Managed Care. 2007;13:S121-S124
   22. Navarro RP, Hailey R. “Prescription Drug Benefits in Managed Care” in,
       Kongstvedt PR (ed.): Essentials of Managed Health Care, 5th Edition, Jones &
       Bartlett Publishers, Sudbury, MA, 2007.
   23. Navarro RP, Hailey R. “Evolution of the Management of US Health Care:
       Managing Cost to Care Management” in, Handbook of Institutional
       Pharmacy Practice, 4th Edition. American Society of Health-System
       Pharmacists, Bethesda, MD, 2005.
   24. Navarro RP, Parasuraman B. “Cost Effectiveness of Asthma Controller
       Therapies: Influence of Disease Severity and Other Variables.” Managed
       Care Interface, 2005; 18: 31-37.
   25. Navarro RP, Morrow T, Baran R. Clinical and Pharmacoeconomic Outcomes
       in Oncology Using Oral Chemotherapy. Managed Care Interface, May, 2002
   26. Navarro RP. “Prescription Drug Benefits in Managed Care” in, Kongstvedt
       PR, ed. Essentials of Managed Health Care, 4th Edition, Aspen Publications,
       Gaithersburg, MD, 2000.




   25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 65 of 81




   27. Navarro RP, ed. Managed Care Pharmacy Practice. Aspen Publications,
       Gaithersburg, MD, 1999.
   28. Navarro RP, ed. Pharmacy Benefit Report. Novartis, Summit, New Jersey,
       1994 - 1999.
   29. Parker A, Teitlebaum F, and Navarro RP. The Drug Trend Report. Express
       Scripts, Inc., St. Louis, 1997.




   25 March 2019
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 66 of 81




                       APPENDIX B
  Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 67 of 81




                                MATERIALS CONSIDERED

Pleadings
Sanofi Complaint
Expert Reports
Expert Report of Fiona Scott Mortons
Deposition Transcripts and Exhibits
Joseph Anderson Deposition Transcript (with Exhibits)
James Ayers Deposition Transcript (with Exhibits)
James Borneman Deposition Transcript (with Exhibits)
Michael Brodeur Deposition Transcript (with Exhibits)
Douglas Brown Deposition Transcript (with Exhibits)
Patrick Byrne Deposition Transcript (with Exhibits)
Louanne Cunico Deposition Transcript (with Exhibits)
Joseph Denney Deposition Transcript (with Exhibits)
Robert Eaton Deposition Transcript (with Exhibits)
Lida Etemad Deposition Transcript (with Exhibits)
Bruce Foster Deposition Transcript (with Exhibits)
Peter Guenter Deposition Transcript (with Exhibits 1-11)
Ron Graybill Deposition Transcript (with Exhibits)
Jason Hall Deposition Transcript (with Exhibits)
Saira Jan Deposition Transcript (with Exhibits)
Pat Jones Deposition Transcript (with Exhibits)
Harry Jordan Deposition Transcript (with Exhibits)
Adam Kautzner Deposition Transcript (with Exhibits)
Deborah Kronberg Deposition Transcript (with Exhibits)
Sandy Loreaux Deposition Transcript (with Exhibits)
Jeff May Deposition Transcript (with Exhibits)
Barbara Minton Deposition Transcript (with Exhibits)
Kent Rogers Deposition Transcript (with Exhibits)
Fiona Scott Morton Deposition Transcript (with Exhibits 7, 8, 10, 12)
Macy Shia Deposition Transcript (with Exhibits)

                                                                            1
  Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 68 of 81




Bethanie Stein Deposition Transcript (with Exhibits)
Lisa Templeton Deposition Transcript (with Exhibits)
Harry Vargo, Jr. Deposition Transcript (with Exhibits)
Christopher Viehbacher Deposition Transcript (with Exhibits)
Keith Wade Deposition Transcript (with Exhibits)
Jeff White Deposition Transcript (with Exhibits)
Nicole Willing Deposition Transcript (with Exhibits)
Justin Works Deposition Transcript (with Exhibits)
Lisa Templeton Deposition Exhibits 7 and 39
Bates-Stamped Documents
ANTH-EPI 00048                                       CVSCM_EPI_000000201
ANTH-EPI 00707                                       CVSCM_EPI_000000209
CIGNA_00082                                          CVSCM_EPI_000035097
CIGNA_00403                                          EAI 00041402
CIGNA_00499                                          EAI 00230011
CIGNA_00533                                          EAI 00230080
CIGNA_00549                                          EAI 00230117
CIGNA_01361                                          EAI 00230143
CIGNA_01375                                          EAI 00230169
CIGNA_01486                                          EAI 00230173
CIGNA_01575                                          EAI 00230199
CVSCM_EPI_000000001                                  EAI 00230232
CVSCM_EPI_000000031                                  EPI_WELLCARE_00024430
CVSCM_EPI_000000042                                  EPI_WELLCARE_00024971
CVSCM_EPI_000000056                                  EPI_WELLCARE_00024972
CVSCM_EPI_000000072                                  EPI_WELLCARE_00025138
CVSCM_EPI_000000099                                  EPI_WELLCARE_00028158
CVSCM_EPI_000000101                                  EPI_WELLCARE_00028173
CVSCM_EPI_000000126                                  EPI_WELLCARE_00028177
CVSCM_EPI_000000152                                  EPI-WELLCARE_00023689
CVSCM_EPI_000000162                                  KFHP_0574

                                                                             2
  Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 69 of 81




KFHP_0696                               MYEP00000560
KFHP_0700                               MYEP00000564
KFHP_0703                               MYEP00000569
KFHP_0708                               MYEP00000615
KFHP_0712                               MYEP00000617
KFHP_0717                               MYEP00000619
KFHP_0721                               MYEP00000622
KFHP_0724                               MYEP00000626
KFHP_0728                               MYEP00000638
KFHP_0731                               MYEP00000643
KFHP_0735                               MYEP00000654
KFHP_0738                               MYEP00000661
KFHP_0743                               MYEP00000713
MAG000001577                            MYEP00000721
MedImpact_00044                         MYEP00000733
MedImpact_00077                         MYEP00000736
MedImpact_00084                         MYEP00000761
MedImpact_00096                         MYEP00000854
MedImpact_00118                         MYEP00000860
MedImpact_00121                         MYEP00000863
MedImpact_00126                         MYEP00000879
MedImpact_00133                         MYEP00000881
MedImpact_0016615                       MYEP00000926
MedImpact_01050                         MYEP00000930
MedImpact_01103                         MYEP00000934
MedImpact_01141                         MYEP00000935
MedImpact_01150                         MYEP00000950
MYEP00000501                            MYEP00000957
MYEP00000524                            MYEP00000978
MYEP00000530                            MYEP00000996
MYEP00000538                            MYEP00001010

                                                                            3
 Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 70 of 81




MYEP00001052                           MYEP01064892
MYEP00001063                           MYEP01121952
MYEP00001084                           MYEP01202343
MYEP00001093                           MYEP01227891
MYEP00069009                           MYEP01230509
MYEP00082635                           MYEP01246239
MYEP00084633                           MYEP01246315
MYEP00084790                           MYEP0199425
MYEP00086231                           PRIME_0008639
MYEP00086239                           PRIME_0011021
MYEP00086241                           PRIME_0011277
MYEP00086244                           PRIME_0011784
MYEP00086249                           PRIME_0011901
MYEP00086274                           PRIME_0012064
MYEP00086279                           PRIME_0012073
MYEP00086849                           PRIME_0013453
MYEP00087473                           SAN-EPI_A-0007657
MYEP00087476                           SAN-EPI_A-0037793
MYEP00087486                           SAN-EPI_A-0038078
MYEP00087496                           SAN-EPI_A-0038086
MYEP00087500                           SAN-EPI_A-0038409
MYEP00251958                           SAN-EPI_A-0038448
MYEP00251967                           SAN-EPI_A-0040512
MYEP00260323                           SAN-EPI_A-0041184
MYEP00311728                           SAN-EPI_A-0041202
MYEP00322808                           SAN-EPI_A-0041409
MYEP00603857                           SAN-EPI_A-0059702
MYEP00604105                           SAN-EPI_A-0059705
MYEP00604107                           SAN-EPI_A-0085822
MYEP00606339                           SAN-EPI_A-0093185
MYEP00719641                           SAN-EPI_A-0093244

                                                                           4
  Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 71 of 81




SAN-EPI_A-0093383                       SAN-EPI-0435405
SAN-EPI_A-0094607                       SAN-EPI-0436556
SAN-EPI_A-0094853                       SAN-EPI-0544641
SAN-EPI_A-0126034                       SAN-EPI-0544974
SAN-EPI_A-0141213                       SAN-EPI-0545576
SAN-EPI_A-0143545                       SAN-EPI-0755825
SAN-EPI_A-0146384                       SAN-EPI-0755962
SAN-EPI_A-0147696                       SAN-EPI-0763907
SAN-EPI_A-0150738                       SAN-EPI-0764724
SAN-EPI_A-0155547                       SAN-EPI-0764881
SAN-EPI_A-0168416                       SAN-EPI-0764970
SAN-EPI_A-0181268                       SAN-EPI-0873203
SAN-EPI_A-0198411                       SAN-EPI-0887394
SAN-EPI-0000482                         SAN-EPI-0901252
SAN-EPI-0189632                         SAN-EPI-0901258
SAN-EPI-0362562                         SAN-EPI-0901269
SAN-EPI-0403083                         SAN-EPI-0946459
SAN-EPI-0403443                         SAN-EPI-0957050
SAN-EPI-0403700                         SAN-EPI-0979543
SAN-EPI-0403750                         SAN-EPI-1058488
SAN-EPI-0405882                         SAN-EPI-1059922
SAN-EPI-0405915                         SAN-EPI-1093101
SAN-EPI-0410072                         SAN-EPI-1093112
SAN-EPI-0432334                         SAN-EPI-1094715
SAN-EPI-0432718




                                                                            5
  Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 72 of 81




Additional Materials Cited
    1.         Fox PD, Kongstvedt R., Introduction to Health Insurance and Managed Care.
               Kongstvedt PR (Ed). Essentials of Managed Health Care. 2013, Sudbury, MA. Jones
               & Bartlett Learning. Part I.
    2.         Navarro RP, Stern CS, Hailey R. Prescription Drug Benefits in Managed Care.
               Kongstvedt PR (Ed). Essentials of Managed Health Care. 2013, Sudbury, MA. Jones
               & Bartlett Learning. Chapter 11.
    3.         What is a PBM? PCMA website, available at https://www.pcmanet.org/our-industry/.
    4.         Navarro, Robert P. (ed.), Managed Care Pharmacy Practice, 2nd Ed.,, MA, Jones and
               Bartlett Publishers, 2009:
            i.     Navarro RP, Hailey R. Chapter 2, Overview of Prescription Drug Benefits in
                   Managed Care,
           ii. Navarro, Robert P. Chapter 4, Pharmacy Benefit Management Companies
          iii. Sterler Lowell T, Stephens D. Chapter 5, Pharmacy Distribution Systems and
                   Network Management
          iv.      Navarro, Robert P, et al., Chapter 13, Pharmacy & Therapeutics Committees in
                   Managed Care Organizations
           v.      Navarro RP, Kenney JT, et al. Chapter 15, Chapter Managed Care Contracts With
                   Pharmaceutical Manufacturers
    5.         Anderson BN, Cosway R. Effective Contracting with Pharmacy Benefit Managers,
               Health Watch. February 2010, pages 22-27, available at
               http://www.milliman.com/uploadedFiles/insight/health-published/effective-
               contracting-with-pharmacy.pdf.
    6.         Our Opportunity to Be Better Together, ESI website, August 2, 2018, available at
               http://lab.express-scripts.com/lab/insights/drug-options/our-opportunity-to-be-better-
               together.
    7.         CVS Health 2017 Corporate Social Responsibility Report, page 3, available at
               https://cvshealth.com/sites/default/files/2017-csr-full-report.pdf.
    8.         Visante, Inc., “Pharmacy Benefit Managers (PBMs): Generating Savings for
               purchasers and Consumers,” February 2016, p. 3, https://www.pcmanet.org/wp-
               content/uploads/2016/08/visante-pbm-savings-feb-2016.
    9.      State of Competition in the Pharmacy Benefits Managers and Pharmacy Marketplace.
            Subcommittee on Regulatory Reform, Commercial and Antitrust Law, November 17,
            2015, 114 Congress House Hearing, available at
            https://www.govinfo.gov/content/pkg/CHRG-114hhrg97631/html/CHRG-
            114hhrg97631.htm.
    10.     New Disclosures Show CVS and Express Scripts Can Survive in a World Without
            Rebates. Are Plan Sponsors Now the Real Barrier to Disruption? Drug Channels



                                                                                                    6
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 73 of 81




       website, August 14, 2018, available at https://www.drugchannels.net/2018/08/new-
       disclosures-show-cvs-and-express.html.
 11.   Staying competitive in pharmacy benefits manager selection process. Milliman White
       Paper, September 2016, page 2, available at
       http://www.milliman.com/uploadedFiles/insight/2016/PBM-RFP.pdf.
 12.   2018 Drug Trend Report, page 2, ESI website, available at http://lab.express-
       scripts.com/lab/drug-trend-report/2018-drug-trend-report.
 13.   Prime Therapeutics Focus on Trend Commercial Spring 2018, available at
       https://www.primetherapeutics.com/content/dam/corporate/Documents/Newsroom/Pr
       essreleases/2018/document-commercial-trend-spring-2018.pdf.
 14.   Annual growth rate of consumer price index for medical care services in U.S. urban
       areas from 2007 to 2018. The Statista Portal website, available at
       https://www.statista.com/statistics/498802/cpi-prices-us-medical-care-services-
       annual-growth-rate-urban/.
 15.   Staying Competitive in the pharmacy benefit manager selection process. September 7,
       2016, Milliman website, available at http://www.milliman.com/insight/2016/Staying-
       competitive-in-the-pharmacy-benefits-manager-selection-process/..
 16.   Wallack SS, Weinberg, DB, and Thomas CP. Health Plans’ Strategies to Control
       Prescription Drug Spending. Health Affairs.2004;23(6), available
       athttps://www.healthaffairs.org/doi/full/10.1377/hlthaff.23.6.141.
 17.   Roehrig C. Rebates, Coupons, PBMs, and the Cost of the Prescription Drug Benefit.
       Health Affairs Blog. 2018; April 16, 2018, available at
       https://www.healthaffairs.org/do/10.1377/hblog20180424.17957/full/.
 18.   National Council on Prescription Drug Programs website, available at
       https://ncpdp.org/home.
 19.   OptumRx Pharmacy Care Services, Optum website, available at
       https://www.optum.com/solutions/optumrx.html.
 20.   PBMs Provide Clinical Value to Patients, Doctors and Other Healthcare Providers.
       PCMA website, available at https://www.pcmanet.org/wp-
       content/uploads/2017/04/PBMs-Provide-Clinical-Value-to-Patients-Doctors-and-
       Other-Healthcare-Providers_whitepaper_final.pdf.
 21.   Express Scripts, Inc., webpage, September 19, 2018, pages 2-6, available at
       https://expressscriptsholdingco.gcs-web.com/news-releases/news-release-
       details/express-scripts-earns-highest-overall-customer-satisfaction.
 22.   2018 Employer Health Benefit Survey, Kaiser Family Foundation website, Section 4,
       available at https://www.kff.org/report-section/2018-employer-health-benefits-
       survey-section-4-types-of-plans-offered/.
 23.   Self-Insured Group Health Plans, self-Insurance Institute of America, Inc., website,
       available at https://www.siia.org/i4a/pages/Index.cfm?pageID=4546.



                                                                                         7
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 74 of 81




 24.   Health Plans & Benefits: ERISA, U.S. Department of Labor website, available at
       https://www.dol.gov/general/topic/health-plans/erisa.
 25.   Formulary Management, AMCP website, available at
       http://www.amcp.org/workarea/downloadasset.aspx?id=9298.
 26.   Impact of 2 Copay Waivers in a Generic Incentive Program. American Health &
       Drug Benefits. 2010;3(3), available at http://www.ahdbonline.com/issues/2010/may-
       june-2010-vol-3-no-3/38-article-38.
 27.   2018 Employer Health Benefits Survey, Kaiser Family Foundation, Section 9,
       available at https://www.kff.org/report-section/2018-employer-health-benefits-
       survey-section-9-prescription-drug-benefits/.
 28.   Express Scripts drug formulary examples available at
       http://www.mympcbenefits.com/Documents/MPC-2019-Express-Scripts-Preferred-
       Brand-Drugs-List.pdf, https://www.bluekc.com/consumer/pdfs/HPF.pdf,
       http://www.egtrust.org/wp-content/uploads/2017/08/2017-express-scripts.pdf;
       https://hr.harvard.edu/files/humanresources/files/national_preferred_alpha_prmt.pdf,
       https://expressscriptsholdingco.gcs-web.com/news-releases/news-release-
       details/express-scripts-introduces-novel-formulary-built-evolution-drug.
 29.   2016 Aetna Pharmacy Drug Guide for the Five Tier Open Aetna Commercial Plan,
       Aetna00006487.
 30.   2014 Preferred Drug List Exclusions, Express Scripts, Inc., website, available at
       http://static1.1.sqspcdn.com/static/f/854323/24139682/1388679250987/2014-ESI-
       Preferred-Drug-List-
       Exclusions.pdf?token=YYX8fJdpezYRZeHHxpTAGM%2FBbzY%3D.
 31.   January 2013 Formulary Drug Removals, October 9, 2012, CVS Caremark website,
       available at
       https://myteamcare.org/media/31429/TC_Caremark_Formulary_Exclusions_2013.pdf
       .
 32.   2015 Aetna Pharmacy Drug Guide for the Five Tier Open Aetna Commercial Plan, p.
       96-97, Aetna00006112.
 33.   Formulary Development and Management at CVS Caremark web article, available at
       https://www.caremark.com/portal/asset/FormDevMgmt.pdf.
 34.   White Paper: Formulary Development at Express Scripts, Express Scripts website,
       page 3, available at
       https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=2&ved=2ah
       UKEwjoj4Xq0_zgAhUPXa0KHcKSCoIQFjABegQICBAC&url=https%3A%2F%2F
       lab.express-scripts.com%2Fabout%2F~
       %2Fmedia2Ffb7c116a462a46fa95a5213e0af4bfc3.ashx&usg=AOvVaw1C7jO6Jsrw
       XpVkcwCyeLR9.
 35.   How We Build a Formulary, ESI website, available at http://lab.express-
       scripts.com/lab/insights/drug-options/how-we-build-a-formulary.


                                                                                         8
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 75 of 81




 36.    Navarro, Robert P., and Rusty Hailey, “Overview of Prescription Drug Benefits in
        Managed Care,” In Navarro, Robert P. (ed.), Managed Care Pharmacy Practice, 2nd
        Ed., Sudbury, MA, Jones and Bartlett Publishers, 2009, Chapter 2.
 37. NIH ClinicalTrials.gov website, available at https://www.clinicaltrials.gov.
 38. AMCP format for Formulary Submissions website, available at
        http://www.amcp.org/practice-resources/amcp-format-formulary-submissions/.
 39. DRUGDEX Detailed Drug Information, available at
        http://www.micromedexsolutions.com/micromedex2/4.85.0/WebHelp/Document_hel
        p/Drug_Eval_document.htm.
 40. American Hospital Formulary Service-Drug Information, available at
        http://www.ahfsdruginformation.com.
 41. P&T Committee, AMCP website, available at
        https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=9&ved=2ah
        UKEwipm5exhIXhAhXKxVQKHZjLDPEQFjAIegQIAhAC&url=http%3A%2F%2F
        amcp.org%2FWorkArea%2FDownloadAsset.aspx%3Fid%3D19132&usg=AOvVaw
        07ftyuzC62Gaf7mdKf-OhW.
 42. Navarro, Robert P., et al., “Pharmacy & Therapeutics Committees in Managed Care
        Organizations,” In Navarro, Robert P. (ed.), Managed Care Pharmacy Practice, 2nd
        Ed., Sudbury, MA, Jones and Bartlett Publishers, 2009, Chapter 13.
 43. FirstDataBank Drug Price Analysis available at
        https://www.fdbhealth.com/solutions/drug-pricing-analysis/; MediSpan Price Rx
        available at https://www.wolterskluwercdi.com/price-rx/; IBM MicroMedex
        RedBook available at https://www.ibm.com/us-en/marketplace/micromedex-red-
        book.
 44. Follow the Dollar, page 4, PhRMA website, available at http://phrma-
        docs.phrma.org/files/dmfile/Follow-the-Dollar-Report.pdf.
 Insulin Access and Affordability Working Group - Conclusions and Recommendations.
        Diabetes Care. 2008;41:1299-1311, page 1304, available at
        http://care.diabetesjournals.org/content/41/6/1299.article-info.
 45. A primer on prescription drug rebates: Insights into why rebates are a target for
        reducing prices. Milliman White Paper May 2018, page 1-2, available at
        http://www.milliman.com/uploadedFiles/insight/2018/Prescription-drug-rebates.pdf.
 46. What is Price Protection?, High Point website, available at
        http://blog.highpointsolutions.com/what-is-price-protection.
 47.   Medicine Use and Spending in the U.S. A Review of 2017 and Outlook to 2022.
       IQVia Institute, p. 39, 41, available at
       https://www.iqvia.com/institute/reports/medicine-use-and-spending-in-the-us-review-
       of-2017-outlook-to-2022.
 48.   5 questions: Drug Pricing. OptumRx website, available at
       https://www.optum.com/resources/library/5-questions-kent-rogers.html.

                                                                                         9
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 76 of 81




 49.   Pharmacy manufacturer rebate negotiation strategies: A common ground for a
       common purpose, November 17, 2015, Milliman website, available at
       http://www.milliman.com/insight/2015/Pharmacy-manufacturer-rebate-negotiation-
       strategies-A-common-ground-for-a-common-purpose/.
 50.   What is Price Protection?, High Point website, available at
       http://blog.highpointsolutions.com/what-is-price-protection.
 51.   The Impact of Prescription Drug Rebates on Health :Plans and Consumers Report,
       April 2018, Altarum website, available https://altarum.org/sites/default/files/Altarum-
       Prescription-Drug-Rebate-Report_April-2018.pdf.
 52.   Maintaining the Affordability of the Prescription Drug Benefit: How Managed Care
       Organizations Secure Price Concessions from Pharmaceutical Manufacturers,
       Academy of Managed Care Pharmacy website, page 4. Available at
       http://www.amcp.org/WorkArea/DownloadAsset.aspx?id=9299.
 53.   Global Pharmaceuticals Industry Overview/Analysis, Credit Suisse, May 17, 2016,
       pages 1-3.
 54.   Payer Power: Why Eli Lilly, Janssen, and Merck Deeply Discount Their Drug Prices,
       Drug Channels, April 5, 2018, available at
       https://www.drugchannels.net/2018/04/payer-power-why-eli-lilly-janssen-and.html.
 55.   Rebates, Coupons, PBMs, and the Cost of the Prescription Drug Benefit. Health
       Affairs Blog, April 26, 2018, available at
       https://www.healthaffairs.org/do/10.1377/hblog20180424.17957/full/.
 56.   Maintaining the Affordability of the Prescription Drug Benefit: How Managed Care
       Organizations Secure Price Concessions from Pharmaceutical Manufacturers.
       Academy of Managed Care Pharmacy. Available at
       http://www.amcp.org/WorkArea/DownloadAsset.aspx?id=9299.
 57.   UnitedHealthcare Prescription Drug List, available at
       https://www.uhc.com/employer/pharmacy/total-cost-management/prescription-drug-
       list; CVS Caremark Formulary Drug Removals January 2013, available at
       https://myteamcare.org/media/31429/TC_Caremark_Formulary_Exclusions_2013.pdf
       ; Express Scripts 2014 Preferred Drug List Exclusions, available at
       http://static1.1.sqspcdn.com/static/f/854323/24139682/1388679250987/2014-ESI-
       Preferred-Drug-List-Exclusions.pdf?token=YNFM1gPuajUpTXK8IbIClFjiok8%3D.
 58.   PBMs Just Say No to Some Drugs—But Not to Others. Managed Care, April 5,
       2015, available at https://www.managedcaremag.com/archives/2015/4/pbms-just-say-
       no-some-drugs-not-others.
 59.   Current and New Approaches to Making Drugs More Affordable, August 2018, CVS
       Health, available at https://cvshealth.com/sites/default/files/cvs-health-current-and-
       new-approaches-to-making-drugs-more-affordable.pdf.


                                                                                           10
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 77 of 81




 60.   Eli Lilly 2017 Integrated Summary Report, page 22.
 61.   2017 Standard Formulary List of Removals and Updates, CVS Caremark website,
       available at https://cvshealth.com/sites/default/files/cvs-health-2017-standard-
       formulary-list.pdf; Removals for Clients with Advanced Control Specialty
       Formulary, October 2018, CVS Caremark website, available at
       https://www.caremark.com/portal/asset/Formulary_Drug_Removals_JPMC.pdf;
       Formulary Drug Removals, January 2019, CVS Caremark website, available at
       https://www.caremark.com/portal/asset/Formulary_Exclusion_Drug_List.pdf;
 62.   Express Scripts Rewards Low List-Priced Brands in 2019 Formulary, Retains Focus
       on Rebates. PharmaIntelligence website,
       https://pharmaintelligence.informa.com/resources/product-content/express-scripts-
       rewards-low-list-priced-brands-in-2019-formulary. Accessed 8 December 2018.
 63.   Drug Removals for Clients with Advanced Control Specialty Formulary, Diabetes
       Category Drug Class, October 2018, CVS Caremark website, available at
       https://www.caremark.com/portal/asset/Formulary_Drug_Removals_JPMC.pdf.
 64.   2019 Express Scripts National Preferred Formulary, available at
       http://www.mympcbenefits.com/Documents/MPC-2019-Express-Scripts-Preferred-
       Brand-Drugs-List.pdf.
 65.   CVS Caremark Preferred Drug List January 2019, available at
       https://www.caremark.com/portal/asset/siemens_dl.pdf.
 66.   AMCP Position Statement on Generic Drugs, revised February 2017, available at
       http://www.amcp.org/WorkArea/DownloadAsset.aspx?id=19771.
 67.   Association for Accessible Medicines website, available at
       https://accessiblemeds.org/sites/default/files/2018_aam_generic_drug_access_and_sa
       vings_report.pdf.
 68.   Liberman JN, Roebuck MC. Prescription Drug Costs and the Generic Dispensing
       Ratio. J Man Care Pharm. 2010;16(7):502-06. Available at
       https://www.jmcp.org/doi/pdf/10.18553/jmcp.2010.16.7.502.
 69.   AAM 2018 Generic Drug Access & Savings Report,
       https://accessiblemeds.org/resources/blog/2018-generic-drug-access-and-savings-
       report.
 70.   Sarpatwari, Ameet, et al., “Paying Physicians to Prescribe Generic Drugs and Follow-
       On Biologics in the United States,” PLoS Medicine, 2015, pp. 4-5.
 71.   Reference List Drug (RLD) Access Inquiries, FDA website, available at
       https://www.fda.gov/Drugs/DevelopmentApprovalProcess/HowDrugsareDevelopeda
       ndApproved/ApprovalApplications/AbbreviatedNewDrugApplicationANDAGenerics
       /ucm607738.htm.
 72.   FDA Approved Drug Products with Therapeutic Equivalence Evaluations, available

                                                                                          11
  Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 78 of 81




          at https://www.accessdata.fda.gov/scripts/cder/ob/.
    73.   Shrank WH, Choudhry NK, et al. State Generic Substitution Laws Can Lower Drug
          Outlays Under Medicaid. Health Affairs. July 2010, available at
          https://www.healthaffairs.org/doi/full/10.1377/hlthaff.2009.0424.
    74.   Vivian, JC. Generic-Substitution Laws. US Pharmacist. 2008;33(6): 30-34.
    75.   American Patients First. The Trump Administration Blueprint to Lower Drug Prices
          and Reduce Out-of-Pocket Costs, May 2018, Department of Health and Human
          Services, available at
          https://www.hhs.gov/sites/default/files/AmericanPatientsFirst.pdf.
    76.   42 CFR Part 1001 Fraud and Abuse: Removal of Safe Harbor Protection for Rebates
          Involving Prescription Pharmaceuticals and Creation of New Safe Harbor Protection
          for Certain Point-of-Sale Reductions in Price on Prescription Pharmaceuticals and
          Certain Pharmacy Benefit Manager Service Fees, Office of Inspector General,
          Department of HHS, Federal Register. February 6, 2019;84(25), pages 2340 to 2363,
          available at https://www.govinfo.gov/content/pkg/FR-2019-02-06/pdf/2019-
          01026.pdf.
    77.   Fraud and Abuse: Removal of Safe Harbor Protection for Rebates Involving
          Prescription Pharmaceuticals, Regulations.gov website, available at
          https://www.regulations.gov/docket?D=HHSIG-2019-0001.
    78.   Testimony of Olivier Brandicourt, M.D., Before the Senate Committee on Finance,
          February 26, 2019. https://www.finance.senate.gov/download/02262019-
          brandicourt-testimony.
    79.   Prescription Drug Pricing and Negotiation: Overview and Economic Perspectives for
          the Medicare Prescription Drug Benefit.
    80.   CVS Health, Why the Time is Right for a New Pricing Model, March 19, 2019,
          available at https://payorsolutions.cvshealth.com/insights/why-the-time-is-right-for-a-
          new-pricing-model.
    81.   Regeneron/Sanofi cut heart drug price to $4,500 - $6,000 for Express Scripts. Reuters
          Health News, May 1, 2018, available at https://www.reuters.com/article/us-
          regeneron-pharms-sanofi-fr-cholestero/regeneron-sanofi-cut-heart-drug-price-to-
          4500-6600-for-express-scripts-idUSKBN1I23FW.
    82.   The Declining Value of Payer Access: How to Improve Rebate Efficiency. 2016,
          Amundsen Consulting, pagers 3, 7, 9, available at
          https://www.marketingweb.iqvia.com/rebate-efficiency-payer-access/.
    83.   Navarro RP. Marketing Pharmaceuticals to Managed Care Systems. March 1988.
          Spectrum publications, Arthur D. Little Decision Resources, page 1-29 to 1-38.


Additional Materials Considered

                                                                                              12
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 79 of 81




84.   CVS Health Standard Formulary List of Removals and Updates, available at
      https://cvshealth.com/sites/default/files/cvs-health-2017-standard-formulary-list.pdf.
85.   CVS Caremark Drug Removals for clients with Advanced Control Specialty
      Formulary, October 2018, available at
      https://www.caremark.com/portal/asset/Formulary_Drug_Removals_JPMC.pdf.
86.   CVS Caremark Formulary Drug Removals, January 2019, available at
      https://www.caremark.com/portal/asset/Formulary_Exclusion_Drug_List.pdf.
87.   Pharmacy manufacturer rebate negotiation strategies: A common ground for a
      common purpose, November 17, 2015, Milliman website, available at
      http://www.milliman.com/insight/2015/Pharmacy-manufacturer-rebate-negotiation-
      strategies-A-common-ground-for-a-common-purpose/.
88.   Determinants of HMO Formulary Adoption Decisions. Health Services
      Research.2003;38(1PT1):169-190, available at
      https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1360880/.
89.   Express Scripts 2017 Drug Trend Report, available at
      https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=2&ved=2ah
      UKEwj7jK26tp3hAhVERK0KHTLXBbQQFjABegQIABAC&url=http%3A%2F%2
      Flab.express-scripts.com%2Flab%2Fdrug-trend-
      report%2F~%2Fmedia%2F2b56ec26c9a04ec2bcca0e9bf1ea8ff1.ashx&usg=AOvVa
      w2xGIYqOWDWYYRAeDVfCzLJ.
90.   Express Scripts Prescription Drug Pricing: A Public Policy Analysis February 2019,
      available at
      https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=1&ved=2ah
      UKEwjv4NXktp3hAhUB7qwKHavzANkQFjAAegQIAxAC&url=http%3A%2F%2F
      lab.express-
      scripts.com%2Flab%2Fpublications%2F~%2Fmedia%2Faa335e7b45134d18b8916dc
      15954f65b.ashx&usg=AOvVaw1FykVEYTkDHBlR305cQuZg.
91.   Generic Competition in the US Pharmaceutical Industry. Int J Econ Bus.2006;13(1),
      available at https://www.tandfonline.com/doi/abs/10.1080/13571510500519905.
92.   Health Plans’ Strategies to Control Prescription Drug Spending. Health Affairs.
      November/December 2004, available at
      https://www.healthaffairs.org/doi/full/10.1377/hlthaff.23.6.141.
93.   Mylan’s Authorized Generic to EpiPen (epinephrine injection, USP) Auto-Injector
      available at https://www.mylan.com/-/media/mylancom/files/news/2-mylan-
      epinephrine-auto-injectors-ag-to-epipen-auto-injector.pdf.
94.   2018 Aetna Pharmacy Drug Guide, Aetna Commercial Plan (Fully Insured), available
      at https://fm.formularynavigator.com/FBO/41/fully_insured_pdf.pdf.
95.   Enrollment Gains and Favorable Profits for Health
      https://www.markfarrah.com/uploaded/mfa-briefs/enrollment-gains-and-favorable-
      profits-for-health-insurance-leaders-in-2014.pdfurance Leaders in 2014, Healthcare


                                                                                         13
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 80 of 81




       Business Strategy, May 15, 2015, available at
       https://www.markfarrah.com/uploaded/mfa-briefs/enrollment-gains-and-favorable-
       profits-for-health-insurance-leaders-in-2014.pdf.
96.    Impact of 2 Copay Waivers in a Generic Incentive Program. Am Health Drug Ben.
       2010;3(3), available at http://www.ahdbonline.com/issues/2010/may-june-2010-vol-
       3-no-3/38-article-38.
97.    Insulin Access and Affordability Working Group - Conclusions and
       Recommendations. Diabetes Care. 2008;41:1299-1311, available at
       http://care.diabetesjournals.org/content/41/6/1299.article-info.
98.    Follow the Dollar, page 6, PhRMA website, available at http://phrma-
       docs.phrma.org/files/dmfile/Follow-the-Dollar-Report.pdf.
99.    Kaléo Announces U.S. Availability and Pricing to Patients of Auvi-Q® (Epinephrine
       Injection, USP) Auto-Injector, For Life-Threatening Allergic Reactions, January 19,
       2017, available at https://kaleo.com/press-release/kaleo-announces-u-s-availability-
       and-pricing-to-patients-of-auvi-q-epinephrine-injection-usp-auto-injector-for-life-
       threatening-allergic-reactions/.
100.   Benefits of Formularies & Preferred Drug Lists, MedTrak, available at
       https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=web&cd=1&ved=2ah
       UKEwibrLC5vZ3hAhUEQ6wKHYhtBfUQFjAAegQIABAC&url=https%3A%2F%2
       Fwww.medtrakrx.com%2Fstream_dl.aspx%3Ffilename%3DMedTrak_ClinicalRepor
       t_Formularies2015.pdf%26att_type%3Demail%26s_type%3Dpublic%26d_type%3D
       pdf&usg=AOvVaw2vLtSzjHIrg--f1JKT_Ida.
101.   PBMs Just Say No to Some Drugs—But Not to Others. Managed Care. April 5, 2015,
       available at https://www.managedcaremag.com/archives/2015/4/pbms-just-say-no-
       some-drugs-not-others.
102.   UnitedHealthcare Prescription Drug List, available at
       https://www.uhc.com/employer/pharmacy/total-cost-management/prescription-drug-
       list.
103.   The Declining Value of Payer Access: How to Improve Rebate Efficiency, Amundsen
       Consulting, available at https://www.marketingweb.iqvia.com/rebate-efficiency-
       payer-access/.
104.   Recent Trends in Brand-Name and Generic Drug Competition. J Med Econ.
       2013;17(3), available at https://www.ncbi.nlm.nih.gov/pubmed/24320785.
105.   State Generic Substitution Lass Can Lower Drug Outlays Under Medicaid. Health
       Affairs. 2010;29(7), available at
       https://www.healthaffairs.org/doi/full/10.1377/hlthaff.2009.0424.
106.   Express Scripts 2014 Preferred Drug Exclusions, available at
       http://static1.1.sqspcdn.com/static/f/854323/24139682/1388679250987/2014-ESI-
       Preferred-Drug-List-Exclusions.pdf?token=YNFM1gPuajUpTXK8IbIClFjiok8%3D.


                                                                                         14
Case 2:17-md-02785-DDC-TJJ Document 2298-1 Filed 01/16/21 Page 81 of 81




107.   Generic Drugs, Academy of Managed Care Pharmacy, available at
       http://www.amcp.org/WorkArea/DownloadAsset.aspx?id=19771.
108.   Sanofi 2012 Annual Report, available at
       http://annualreview2012.sanofi.com/pdf/sanofi_annual_report2012.pdf
109.   FDA Approved Drug Products with Therapeutic Equivalence Evaluations,
       epinephrine, accessed 4 March 2019, available at
       https://www.accessdata.fda.gov/scripts/cder/ob/search_product.cfm.
110.   Consumer Report Survey: One in Four People Who Regularly Take Meds it with
       Sticker Shock at the Pharmacy, May16, 2017, available at
       https://www.consumerreports.org/media-room/press-
       releases/2017/05/consumer_reports_survey_one_in_four_people_who_regularly_take
       _meds_hit_with_sticker_shock_at_the_pharmacy/.
111.   Millions of adults skip medications due to their high cost, January 30, 2015, Harvard
       Health Publishing, available at https://www.health.harvard.edu/blog/millions-skip-
       medications-due-to-their-high-cost-201501307673.
112.   Strategies Use by Adults to Reduce Their Prescription Drug Costs: United States
       2013, January 2015, National Center for Health Statistics, available at
       https://www.cdc.gov/nchs/data/databriefs/db184.htm.
113.   Policy Prescriptions for High Drug Costs: Experts Weigh In, April 3, 2018, The
       Commonwealth Fund, available at
       https://www.commonwealthfund.org/blog/2018/policy-prescriptions-high-drug-costs-
       experts-weigh.
114.   NeedyMeds website, available at https://www.needymeds.org.
115.   Copay cards save patient money, but come at a cost. Pharmacy Today website,
       December 2016, available at https://www.pharmacytoday.org/article/S1042-
       0991(16)31400-1/fulltext.




                                                                                          15
